Case 20-41308      Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33            Main Document
                                          Pg 1 of 101



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI


 IN RE                                            )       IN PROCEEDINGS UNDER
                                                  )       CHAPTER 11
 FORESIGHT ENERGY LP, et al                       )
                                                  )       CASE NO. 20-41308
                                                  )
                           Debtor(s).             )       Jointly Administered


   MOTION OF CORY LEITSCHUH FOR RELIEF FROM THE AUTOMATIC STAY

         COMES NOW Movant Cory Leitschuh (“Movant”), by and through his attorneys, and

 moves this Honorable Court for the entry of an Order lifting or modifying the automatic stay

 imposed by 11 U.S.C. § 362(a) (the “Automatic Stay”) pursuant to 11 U.S.C. § 362(d)(1), FED. R.

 BANKR. P. 4001, and LOCAL BANKR. R. 4001-1. In support thereof, Movant respectfully states as

 follows:

                  SUMMARY OF GROUNDS FOR REQUESTED RELIEF

         1.     On or about March 10, 2020 (the “Petition Date”), Debtors Hillsboro Energy, LLC,

 Foresight Energy, LLC, Foresight Energy Services, LLC, Foresight Energy LP. and Patton

 Mining, LLC, together with their related Debtor affiliates, filed Voluntary Petitions under Chapter

 11 of Title 11 of the United States Code (the “Bankruptcy Code”) with the United States

 Bankruptcy Court for the Eastern District of Missouri (the “Bankruptcy Court”). Debtors’ cases

 have been jointly administered for procedural purposes under Case No. 20-41308.

         2.     On April 23, 2015, Movant filed his original Complaint (since amended;

 hereinafter, the “Amended Complaint”) in a certain state court cause of action for personal injury

 against, among other defendants, Hillsboro Energy, LLC, Foresight Energy, LLC, Foresight

 Energy Services, LLC, and Foresight Energy LP (collectively “Defendant-Debtors”), in the Circuit


                                                 1
Case 20-41308       Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33               Main Document
                                            Pg 2 of 101


 Court, Fourth Judicial Circuit, Montgomery County, Illinois (the “State Court”), in the case styled

 Cory Leitschuh, Plaintiff vs. Hillsboro Energy, LLC, et al., Defendants, bearing Case No. 15-L-8

 (the “Civil Suit”). In addition, Coal Field Transports, Inc. and J.H. Fletcher & Co. were named

 defendants in the Civil Suit, but those entities are not Debtors in these proceedings before the

 Bankruptcy Court. A true and accurate copy of the Amended Complaint in the Civil Suit has been

 attached hereto as Exhibit A and is incorporated herein by this reference.

         3.      The Civil Suit stems from an event occurring on May 2, 2013, wherein Movant,

 while working as a roof bolter at the Deer Run Mine in Hillsboro, Illinois, sustained severe injuries to

 his body, including a serious brain injury, after a drill steel in the roof bolter he was operating bent,

 striking Movant on the head.

         4.      The Civil Suit is pending jury trial.

         5.      Civil Suit defendant J.H. Fletcher & Co. has filed a Third-Party Complaint against

  Debtor Patton Mining, LLC (“Patton” or “Debtor Patton”), which is also pending jury trial. A

  true and accurate copy of the Third-Party Complaint in the Civil Suit has been attached hereto as

  Exhibit B and is incorporated herein by this reference.

         6.      The filing of Debtors’ Voluntary Petitions under Chapter 11 of the Bankruptcy

 Code effectively stayed prosecution of Movant’s cause of action and the third-party action in the

 Civil Suit.

         7.      Prior to the Petition Date, Defendant-Debtors’ insurance counsel had filed an

 answer to Movant’s Amended Complaint in the Civil Suit, and the parties have conducted

 discovery and had active settlement discussions with insurance counsel.

         8.      Upon information and belief, Defendant-Debtors are covered by a general liability

 insurance policy and/or policies, providing coverage for defense and liability expenses. It is further

 believed that Debtors’ insurance coverage from this insurance policy and/or policies amounted to

                                                    2
Case 20-41308            Doc 338       Filed 04/17/20 Entered 04/17/20 13:14:33              Main Document
                                                  Pg 3 of 101


 aggregate limits of $50,000,000.00 and significant portions of if not all self-insured retention has

 been paid.

            9.       Movant requests that the automatic stay be lifted, or otherwise modified, to allow

 Movant to pursue his cause of action in the Civil Suit, only to the extent that recovery of any

 judgment against the Defendant-Debtors shall be limited solely to the limits of liability provided

 for by Defendant-Debtors’ applicable insurance policy and/or policies. Movant also requests that

 the automatic stay be lifted, or otherwise modified, to allow Civil Suit defendant and third party

 plaintiff, J.H. Fletcher & Co., to reduce its claim, if any, to judgment against Debtor Patton in the

 Civil Suit.

            10.      Other than against insurance proceeds, the Movant will not seek the enforcement

 of any judgment against the Defendant-Debtors, or any other Debtor, without further order of this

 Court.

            11.      To be clear, if the automatic stay is lifted or modified to allow Movant to proceed

 with the Civil Suit, then Movant’s Claim1 relating to judgment in the Civil Suit, if any, against

 Defendant-Debtors, or any other Debtor, shall be limited to recovery under Defendant-Debtors,’

 or any other Debtors,’ applicable insurance policy and/or policies. However, to the extent that

 Defendant-Debtors, or any other Debtor, is/are self-insured and/or to the extent that any recovery

 in the Civil Suit is in excess of the insurance policy and/or policies limits, said self-insured liability

 and/or excess recovery shall be filed as an amended Claim against the Defendant-Debtors’ and/or

 any other Debtors’ bankruptcy estate(s) (“Bankruptcy Estate”).




 1
     On April 15, 2020, Movant filed a Proof of Claim as to each of the Defendant-Debtors.

                                                           3
Case 20-41308      Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33              Main Document
                                           Pg 4 of 101


        12.     Section 362(d) of the Bankruptcy Code requires relief from the automatic stay, “by

 terminating, annulling, modifying or conditioning such stay . . . for cause.” See 11 U.S.C. §

 362(d)(1).

        13.     Good cause exists to allow Movant to proceed with his Civil Suit against the

 Defendant-Debtors, Hillsboro Energy, LLC, Foresight Energy, LLC, Foresight Energy Services,

 LLC, and Foresight Energy LP and to allow Movant to establish his rights, if any, to the proceeds

 of any insurance policy and/or policies.

                                  JURISDICTION AND VENUE

         14.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

 1334. Venue is proper in this Court pursuant to 28 U.S.C. § 1409. This is a core proceeding

 under 28 U.S.C. § 157(b). The statutory predicates for the relief sought are sections 105(a) and

 362 of the Bankruptcy Code.

                                            ARGUMENT

         15.    Upon information and belief, Defendant-Debtors, as well as Debtor Patton, are

 covered by a liability insurance policy and/or policies, providing coverage for defense and

 liability expenses related to the Civil Suit.

         16.    It is assumed that the Defendant Debtors, as well as Debtor Patton, carry insurance

 with limits that would satisfy any potential judgment against them in the Civil Suit, either in full

 or in part.

         17.    Section 362(d)(1) of the Bankruptcy Code authorizes this Court to grant relief from

 the automatic stay “[o]n request of a party in interest . . . for cause, including the lack of adequate

 protection of an interest in property of such party in interest.” 11 U.S.C. § 362(d)(1).




                                                   4
Case 20-41308       Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33              Main Document
                                           Pg 5 of 101


         18.    “Congress did not define cause; however, it contemplated relief from the automatic

  stay to allow litigation involving the debtor to proceed in another forum under appropriate

  circumstances.” In re Wintroub, 283 B.R. 743, 745 (8th Cir. BAP 2002).

         19.    In determining whether cause exists, a court “must balance the potential prejudice

  to the debtor, the bankruptcy estate and the other creditors associated with the proceeding in

  another forum against the hardship to the movant if it is not allowed to proceed in the other forum

  . . . The relevant factors which the [c]ourt must consider include judicial economy, trial readiness,

  the resolution of primary bankruptcy issues, the movant’s chance of success on the merits, the

  costs of defense or other potential burdens to the estate, and the impact of the litigation on other

  creditors” Id. (the “Wintroub Factors”).

         20.     The courts in the Second Circuit, when considering whether to lift or modify the

  automatic stay to permit jury trial litigation in another forum when insurance is present, are guided

  by the factors enumerated in Sonnax Indus., Inc. v. Tri Component Prods. Corp. (In re Sonnax

  Indus., Inc.), 907 F.2d 1280 (2d Cir. 1990) (the “Sonnax Factors”):

        (1) whether relief would result in a partial or complete resolution of the issues; (2)
        lack of any connection with or interference with the bankruptcy case; (3) whether
        the other proceeding involves the debtor as a fiduciary; (4) whether a specialized
        tribunal with the necessary expertise has been established to hear the cause of
        action; (5) whether the debtor's insurer has assumed full responsibility for
        defending it; (6) whether the action primarily involves third parties; (7) whether
        litigation in another forum would prejudice the interests of other creditors; (8)
        whether the judgment claim arising from the other action is subject to equitable
        subordination; (9) whether movant's success in the other proceeding would result
        in a judicial lien avoidable by the debtor; (10) the interests of judicial economy and
        the expeditious and economical resolution of litigation; (11) whether the parties are
        ready for trial in the other proceeding; and (12) impact of the stay on the parties
        and the balance of harms.

 Id. at 1286.




                                                   5
Case 20-41308      Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                          Pg 6 of 101


          21.   While the Sonnax Factors are more extensive, they include the Wintroub Factors

 considered by the Eighth Circuit. Further, the Sonnax opinion has been cited with approval in the

 Eighth Circuit as additional authority. See In re Blan, 237 B.R. 737, 739-40 (8th Cir. BAP 1999).

          22.   Not all of the factors are relevant in every case. Schneiderman v. Bogdanovich (In

 re Bogdanovich), 292 F.3d 104, 110 (2d Cir. 2002); Mazzeo v. Lenhart (In re Mazzeo), 167 F.3d

 139, 143 (2d Cir. 1999). The Court need not assign equal weight to each factor. In re Taub, 413

 B.R. 55, 62 (Bankr. E.D.N.Y. 2009); In re Keene Corp., 171 B.R. 180, 183 (Bankr. S.D.N.Y.

 1994).

          23.   The movant bears the initial burden of making a prima facie showing of “cause”

 for relief from the stay, but the ultimate burden of persuasion rests with the debtor to show an

 absence of “cause.” See Mazzeo, 167 F.3d at 142; Sonnax, 907 F.2d at 1285; cf. 11 U.S.C. §

 362(g)(2) (party opposing stay relief has burden of proof on all issues other than debtor’s equity

 in subject property).

          24.   In the instant proceeding, the relevant Sonnax Factors include: “(1) whether relief

 would result in a partial or complete resolution of the issues; (2) lack of any connection with or

 interference with the bankruptcy case; . . . (4) whether a specialized tribunal with the necessary

 expertise has been established to hear the cause of action; (5) whether the debtor's insurer has

 assumed full responsibility for defending it; . . . (7) whether litigation in another forum would

 prejudice the interests of other creditors; . . . (10) the interests of judicial economy and the

 expeditious and economical resolution of litigation; (11) whether the parties are ready for trial in

 the other proceeding; and (12) impact of the stay on the parties and the balance of harms.” Id. at

 1286.




                                                 6
Case 20-41308      Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33              Main Document
                                           Pg 7 of 101


         25.   The first Sonnax Factor is whether relief would result in a partial or complete

 resolution of the issues. Relief here would result in a partial, if not complete, resolution of the

 Movant’s Claim in that a jury in the personal injury matter would determine the extent of

 Movant’s damages, with the claim being satisfied either in whole or in part by insurance proceeds.

         26.   The second Sonnax Factor is lack of any connection with or interference with the

 bankruptcy case. While the Movant’s Claim has a connection to the bankruptcy case as a result

 of the Claim being liquidated in the event of judgment, the state court proceeding will certainly

 not interfere with the administration of the bankruptcy case.

         27.   The fourth Sonnax Factor (whether a specialized tribunal with the necessary

 expertise has been established to hear the cause of action); the fifth Sonnax Factor (whether the

 debtor's insurer has assumed full responsibility for defending it); the tenth Sonnax Factor (the

 interest of judicial economy and the expeditious and economical resolution of litigation); and the

 eleventh Sonnax Factor (whether the parties are ready for trial in the other proceeding), all weigh

 heavily in favor of permitting the Civil Suit litigation to proceed. Specifically, this jury trial case

 has been before the State Court since 2015; the defense has been assumed by Defendant-Debtors’

 and Debtor Patton’s insurers; much of the discovery has been completed; and the case is ready

 for mediation or jury trial after completion of discovery. The State Court is the most efficient and

 appropriate place for the matter to be brought to conclusion.

         28.   The seventh Sonnax Factor is whether litigation in another forum would prejudice

 the interests of other creditors. This factor, likewise, weighs in favor of granting the reasonable

 relief requested. As highlighted above, any risk to creditors can be addressed by conditioning

 recovery in the Civil Suit to insurance proceeds, with a resulting amended Claim being limited to

 the amount of the judgment not satisfied by the insurance coverage.



                                                   7
Case 20-41308      Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33              Main Document
                                           Pg 8 of 101


         29.    Similarly, the twelfth Sonnax Factor, the impact of the stay on the parties and the

 balance of harms, favors the automatic stay being lifted or otherwise modified. The Civil Suit has

 been pending for almost five years and Movant would likely encounter significant hardship

 should the automatic stay remain in place with respect to prosecution of his Civil Suit. As noted

 by the court in In re Todd Shipyards, 92 B.R. 600, 603 (Bankr. D.N.J. 1988), “courts have

 regarded the opportunity to litigate the issue of liability as a significant right which cannot be

 easily set aside, even where pre-petition causes of action are involved.” Should the stay remain

 in place, Movant likely will have to wait an inordinately long time to prosecute the claim, which

 arose in 2013. This wait may effectively deny Movant an opportunity to litigate given the risk of

 aging evidence, loss of witnesses and crowded court dockets. See In re Brock Laundry Machine

 Co., 37 B.R. 564, 566 (Bankr. N.D. Ohio 1984).

         30.    In the case at bar, Movant submits that there is sufficient cause for the Court to lift

 or otherwise modify the automatic stay so that Movant may proceed to prosecute his Civil Suit in

 the State Court. The balancing factors demonstrate that Defendant-Debtors and the Bankruptcy

 Estate would encounter little prejudice, if any, should the stay be lifted or otherwise modified on

 the condition that Movant’s recovery against Defendant-Debtors, or any other Debtor, would be

 first limited to the Defendant-Debtors,’ or any other Debtor’s, applicable insurance policies before

 filing an amended Claim in the Debtors’ Bankruptcy Estate to the extent that any judgment

 exceeds Defendant-Debtors,’ or any other Debtor’s, applicable insurance coverage.

         31.    Based on the foregoing, Movant submits that cause exists to lift or modify the

 automatic stay.

        WHEREFORE, the premises considered, Movant Cory Leitschuh prays this Court enter an

 Order granting relief as follows:



                                                  8
Case 20-41308     Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33           Main Document
                                         Pg 9 of 101


       a.     Granting Movant relief from the automatic stay provisions of 11 U.S.C. § 362(a) to

              prosecute any claims that he may have against Defendant-Debtors in the Civil Suit;

       b.     Lifting or modifying the stay to allow the Civil Suit third-party plaintiff, J.H.

              Fletcher & Co., to reduce its claim, if any, to judgment against Debtor Patton

              Mining, LLC in the Civil Suit;

       c.     Authorizing the State Court to conduct such hearings or other proceedings as may

              be necessary in the Civil Suit;

       d.     Limiting Movant’s Claim against Debtors and the Bankruptcy Estate to the

              recovery, if any, under Defendant-Debtors’ applicable insurance policies, with any

              additional recovery not covered by insurance proceeds to be filed as an amended

              Claim by Movant against the Bankruptcy Estate; and

       e.     For such other and further relief as this Court deems just and proper.



 Dated: April 17, 2020

                                                Respectfully submitted,


                                                GOLDENBERG HELLER & ANTOGNOLI, P.C.

                                                By: /s/ Joel A. Kunin, Esq.
                                                    Joel A. Kunin
                                                    2227 South State Route 157
                                                    Edwardsville, IL 62025
                                                    Telephone: 618.656.5150
                                                    Facsimile: 618.656.6230
                                                    Email: jkunin@ghalaw.com

                                                   Attorneys for Movant Cory Leitschuh




                                                   9
Case 20-41308    Doc 338    Filed 04/17/20 Entered 04/17/20 13:14:33       Main Document
                                      Pg 10 of 101



                             CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing was
served electronically this 17th day of April, 2020, via CM/ECF to all persons receiving
notice through that system. The undersigned further certifies that a true and correct
copy of the foregoing was served this 17th day of April, 2020, on all parties on the
Debtors’ most recent Master Notice list dated April 7, 2020 (a) by email, where email
addresses are provided and (b) by the United States Postal Service, postage fully
prepaid, in the event the most recent Master Notice List does not include an email
address.


                                                      /s/ Megan Biggs




                                            10
                                                                                                              FILED
Case 20-41308       Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33       Main Document
                                                                                     Montgomery Co. Circuit Court
                                           Pg 11 of 101                                          4th Judicial Circuit
                                                                                            Date: 2/7/2019 3:33 PM
                                                                                                      Holly Lemons


                                IN THE CIRCUIT COURT
                              FOURTH JUDICIAL CIRCUIT
                            MONTGOMERY COUNTY, ILLINOIS

 CORY LEITSCHUH,                     )
                                     )
              Plaintiff,             )
                                     )
 v.                                  )     No. 15-L-8
                                     )
 HILLSBORO ENERGY, LLC;              )
 FORESIGHT ENERGY, LLC;              )     PLAINTIFF DEMANDS
 FORESIGHT ENERGY SERVICES, LLC; )         TRIAL BY JURY
 FORESIGHT ENERGY, LP;               )
 COAL FIELD TRANSPORTS, INC.;        )
 and J.H. FLETCHER & CO.,            )
                                     )
              Defendants.            )
 _________________________________________

 J.H. FLETCHER & CO.,                          )
                                               )
        Third Party Plaintiff,                 )
                                               )
 v.                                            )
                                               )
 PATTON MINING, LLC,                           )
                                               )
        Third Party Defendant.                 )

                                 FIRST AMENDED COMPLAINT

        COMES NOW the Plaintiff, Cory Leitschuh (“Plaintiff”), by and through his attorneys,

 Goldenberg Heller & Antognoli, P.C., and for his Complaint against the Defendants, Hillsboro

 Energy, LLC, Foresight Energy, LLC, Foresight Energy Services, LLC, Foresight Energy, LP,

 Coal Field Transports, Inc., and J. H. Fletcher & Co., states:

                                         BACKGROUND

        1.      This is an action for damages against Defendants, Hillsboro Energy, LLC,

 Foresight Energy, LLC, Foresight Energy Services, LLC, Foresight Energy, LP, and Coal Field



                                            Page 1 of 35

                                             EXHIBIT A
Case 20-41308       Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33               Main Document
                                           Pg 12 of 101


 Transport, Inc., for committing acts or omissions of negligence against the Plaintiff. Liability is

 premised upon common law negligence and common law in-concert liability pursuant to

 Restatement (2d) of Torts, section 876 (“Persons Acting in Concert) and Simmons v. Homatas,

 236 Ill. 2d 459 (2010).

         2.      This is an action for damages against Defendant, J. H. Fletcher & Co., based in

 negligence, strict product liability, and in-concert liability pursuant to Restatement (2d) of Torts,

 section 876 (“Persons Acting in Concert”) and Simmons v. Homatas, 236 Ill. 2d 459 (2010).

                                       ENTITIES INVOLVED

         3.      Plaintiff is a natural person and a resident of the City of Sorento, State of Illinois.

         4.      At all times herein mentioned, Defendant, Hillsboro Energy, LLC, was, and is, a

 limited liability company existing under the laws of the State of Delaware and a resident of

 Illinois.

         5.      At all times herein mentioned, Patton Mining, LLC, was, and is, a limited liability

 company existing under the laws of the State of Delaware, a resident of Illinois and the employer

 of Plaintiff.

         6.      At all times herein mentioned, Defendant, Foresight Energy, LLC, was, and is, a

 limited liability company existing under the laws of the State of Delaware and a resident of

 Illinois.

         7.      At all times herein mentioned, Defendant, Foresight Energy Services, LLC, was,

 and is, a limited liability company existing under the laws of the State of Delaware and a resident

 of Illinois

         8.      At all times herein mentioned, Defendant, Foresight Energy, LP, was, and is, a

 master limited partnership that has units owned by residents of the State of Illinois.



                                              Page 2 of 35
Case 20-41308      Doc 338       Filed 04/17/20 Entered 04/17/20 13:14:33           Main Document
                                           Pg 13 of 101


        9.      At all times herein mentioned, Defendant, Coal Field Transports, Inc., was, and is,

 a corporation existing under the laws of the State of West Virginia with its principal place of

 business in Beckley, West Virginia.

        10.     At all times herein mentioned, Defendant, J. H. Fletcher & Co., was, and is, a

 corporation existing under the laws of the State of Delaware with its principal place of business

 in Huntington, West Virginia.

                                   FACTUAL ALLEGATIONS

        11.     At all times relevant hereto, Defendant, Hillsboro Energy, LLC, owned, operated

 and/or controlled the Deer Run Mine in Hillsboro, Illinois.

        12.     At all times relevant hereto, Defendant, Hillsboro Energy, LLC, was engaged in

 the business of mining coal at the Deer Run Mine in Hillsboro, Illinois.

        13.     At all times relevant hereto, Patton Mining, LLC, owned, operated and/or

 controlled the Deer Run Mine in Hillsboro, Illinois.

        14.     At all times relevant hereto, Patton Mining, LLC, was engaged in the business of

 mining coal at the Deer Run Mine in Hillsboro, Illinois.

        15.     At all times relevant hereto, Defendant, Foresight Energy, LLC, owned, operated

 and/or controlled the Deer Run Mine in Hillsboro, Illinois.

        16.     At all times relevant hereto, Defendant, Foresight Energy, LLC, was engaged in

 the business of mining coal at the Deer Run Mine in Hillsboro, Illinois.

        17.     At all times relevant hereto, Defendant, Foresight Energy Services, LLC, owned,

 operated and/or controlled the Deer Run Mine in Hillsboro, Illinois.

        18.     At all times relevant hereto, Defendant, Foresight Energy Services, LLC, was

 engaged in the business of mining coal at the Deer Run Mine in Hillsboro, Illinois.



                                            Page 3 of 35
Case 20-41308       Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33              Main Document
                                           Pg 14 of 101


        19.     At all times relevant hereto, Defendant, Foresight Energy LP, owned, operated

 and/or controlled the Deer Run Mine in Hillsboro, Illinois.

        20.     At all times relevant hereto, Defendant, Foresight Energy LP, was engaged in the

 business of mining coal at the Deer Run Mine in Hillsboro, Illinois.

        21.     At all times relevant hereto, Defendant, Coal Field Transports, Inc., owned,

 operated and/or controlled the Deer Run Mine in Hillsboro, Illinois.

        22.     At all times relevant hereto, Defendant, Coal Field Transports, Inc., was engaged

 in the business of mining coal at the Deer Run Mine in Hillsboro, Illinois.

        23.     On May 2, 2013, Plaintiff, while working as a roof bolter at the Deer Run Mine in

 Hillsboro, Illinois, sustained severe injuries to his body, including a serious brain injury, all after

 the drill steel in the roof bolter he was operating bent, striking Plaintiff on the head.

        24.     The roof bolter, described as Fletcher Model CHDDR-17-B S/N-2010035 ("roof

 bolter") which caused the Plaintiff's injuries lacked hydraulic drill guides, had excessive drill

 rotation speeds, and excessive hydraulic drill feed pressures.

        25.     Defendant, J. H. Fletcher & Co., manufactured and sold the roof bolter to

 Hillsboro Energy, LLC, Patton Mining, LLC, Foresight Energy, LLC, Foresight Energy

 Services, LLC, and/or Coal Field Transports, Inc.

        26.     Defendant, J. H. Fletcher & Co., assembled and/or installed the roof bolter that

 Plaintiff was operating at the time of his injuries at the Deer Run Mine in Hillsboro, Illinois.

        27.     Prior to Plaintiff’s injuries on May 2, 2013, J.H. Fletcher & Co., knew that the

 hydraulic drill guides had been removed from the roof bolter and that operation of the roof bolter

 without drill guides rendered it defective, unsafe and dangerous.




                                              Page 4 of 35
Case 20-41308       Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                          Pg 15 of 101


        28.     Prior to Plaintiff’s injuries on May 2, 2013, and with knowledge that the drill

 guides had been removed rendering the roof bolter defective, unsafe and dangerous, J.H. Fletcher

 & Co., voluntarily agreed to perform service, maintenance, repairs and/or adjustments to the roof

 bolter with the knowledge and/or expectation that it would be placed back into service in a

 defective, unsafe and dangerous condition and thereby create an unreasonable risk of injury.

        29.     Prior to Plaintiff’s injuries on May 2, 2013, and with knowledge that the drill

 rotation speeds and hydraulic drill feed pressures were repeatedly being readjusted and that these

 adjustments rendered the roof bolter defective, unsafe and dangerous to operate, J.H. Fletcher &

 Co., voluntarily agreed to perform service, maintenance, repairs and/or adjustments with the

 knowledge and/or expectation that the roof bolter would be placed back into service in a

 defective, unsafe and dangerous condition, and thereby create an unreasonable risk of injury.

        30.     Patton Mining, LLC and Defendants, Hillsboro Energy, LLC, Foresight Energy,

 LLC, Foresight Energy Services, LLC, Foresight Energy, LP, Coal Field Transports, Inc., and

 J.H. Fletcher & Co., knew or should have known that the roof bolter that injured Plaintiff lacked

 hydraulic drill guides, had excessive drill rotation speeds, had excessive hydraulic drill feed

 pressures.

                                          COUNT I
                                 (HILLSBORO ENERGY, LLC)
                                       (NEGLIGENCE)

        1-30. Plaintiff realleges and incorporates herein by reference the allegations contained

 in paragraphs 1-30 of his Complaint as though fully set forth herein.

        31.     Upon information and belief, Defendant, Hillsboro Energy, LLC, was at all times

 relevant hereto, an “owner,” “operator” and/or “controller” of the aforementioned Deer Run

 Mine in Hillsboro, Illinois within the meaning of state and federal mining laws and regulations.



                                            Page 5 of 35
Case 20-41308       Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                           Pg 16 of 101


         32.     At all times relevant hereto, Defendant, Hillsboro Energy, LLC, either controlled

 the mining activities at Deer Run Mine in Hillsboro, Illinois or retained the right to do so.

         33.     Upon information and belief, at all times relevant hereto, Defendant, Hillsboro

 Energy, LLC, owned, operated and/or leased the roof bolter that caused Plaintiff's injuries.

         34.     At all times relevant hereto, Defendant, Hillsboro Energy, LLC, had the duty of

 providing the Plaintiff a reasonably safe place to work.

         35.     At all times relevant hereto, Defendant, Hillsboro Energy, LLC, had the duty to

 maintain machinery and equipment in a safe operating condition.

         36.     At all times relevant hereto, Defendant, Hillsboro Energy, LLC, had the duty to

 remove unsafe machinery and equipment from service.

         37.     At all times relevant hereto, Defendant, Hillsboro Energy, LLC, had a duty to

 exercise ordinary care for Plaintiff's safety.

         38.     Defendant, Hillsboro Energy, LLC, breached the aforementioned duties in that it:

                 a. Failed to provide Plaintiff with a reasonably safe place to work;

                 b. Failed to provide Plaintiff with appropriate task training to operate the roof
                    bolter in a safe manner;

                 c. Removed the hydraulic drill guides on the roof bolter machine and thereby
                    rendered it defective, unsafe and dangerous to operate;

                 d. Repeatedly readjusted rotational speeds and feed pressures in excess of safe
                    limits and manufacturer’s recommendations;

                 e. Failed to maintain the roof bolter that injured Plaintiff in a safe operating
                    condition;

                 f. Placed a defective, unsafe and dangerous roof bolter into service;

                 g. Failed to provide Plaintiff with appropriate task training to operate the roof
                    bolter in a safe manner after the removal of hydraulic drill guides;




                                              Page 6 of 35
Case 20-41308       Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                          Pg 17 of 101


                h. Failed to provide Plaintiff with appropriate task training to operate the roof
                   bolter in a safe manner after rotational speeds were adjusted outside the
                   manufacturer’s recommended range;

                i. Failed to provide Plaintiff with appropriate task training to operate the roof
                   bolter in a safe manner after feed pressures were adjusted outside the
                   manufacturer’s recommended range;

                j. Provided substantial assistance in placing a defective, unsafe and dangerous
                   roof bolter back into service by making arrangements to have it serviced,
                   maintained, repaired and/or adjusted with knowledge that it created an
                   unreasonable risk of harm to Plaintiff and others who operated it;

                k. Failed to remove the defective, unsafe and dangerous roof bolter from service;

                l. Offered incentives to miners based on increased speed and/or increased
                   production at the mine when Defendant knew or should have known that such
                   incentives encouraged miners to engage in unsafe practices that endangered
                   themselves and other miners; and

                m. Failed to exercise ordinary care for Plaintiff's safety.

        39.     As a direct and proximate result of Defendant, Hillsboro Energy, LLC's,

 negligence, Plaintiff sustained and suffered serious, permanent and progressive injuries to his

 body, physical pain and suffering, mental anguish and suffering, permanent physical impairment,

 loss of wages and benefits, loss of earnings capacity and benefits, loss of capacity to enjoy life

 and has become responsible for past and future medical bills.

        WHEREFORE, Plaintiff respectfully prays that this Court enter judgment in his favor

 and against the Defendant, Hillsboro Energy, LLC, in an amount in excess of FIFTY

 THOUSAND DOLLARS ($50,000.00) plus all interest as permitted by law as well as all costs

 and expenses allowed by law.

                                         COUNT II
                                 (FORESIGHT ENERGY, LLC)
                                      (NEGLIGENCE)

        1-30. Plaintiff realleges and incorporates herein by reference the allegations contained

 in paragraphs 1-30 of his Complaint as though fully set forth herein.

                                             Page 7 of 35
Case 20-41308       Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                           Pg 18 of 101


         40.     Upon information and belief, Defendant, Foresight Energy, LLC, was at all times

 relevant hereto, an “owner,” “operator” and/or “controller” of the aforementioned Deer Run

 Mine in Hillsboro, Illinois within the meaning of state and federal mining laws and regulations.

         41.     At all times relevant hereto, Defendant, Foresight Energy, LLC, either controlled

 the mining activities at Deer Run Mine in Hillsboro, Illinois or retained the right to do so.

         42.     At all times relevant hereto, Defendant, Foresight Energy, LLC, had the duty of

 providing the Plaintiff a reasonably safe place to work.

         43.     At all times relevant hereto, Defendant, Foresight Energy, LLC, had the duty to

 maintain machinery and equipment in a safe operating condition.

         44.     At all times relevant hereto, Defendant, Foresight Energy, LLC, had the duty to

 remove unsafe machinery and equipment from service.

         45.     At all times relevant hereto, Defendant, Foresight Energy, LLC, had a duty to

 exercise ordinary care for Plaintiff's safety.

         46.     Defendant, Foresight Energy, LLC, breached the aforementioned duties in that it:

                 a. Failed to provide Plaintiff with a reasonably safe place to work;

                 b. Failed to provide Plaintiff with appropriate task training to operate the roof
                    bolter in a safe manner;

                 c. Removed the hydraulic drill guides on the roof bolter machine and thereby
                    rendered it defective, unsafe and dangerous to operate;

                 d. Repeatedly readjusted rotational speeds and feed pressures in excess of safe
                    limits and manufacturer’s recommendations;

                 e. Failed to maintain the roof bolter that injured Plaintiff in a safe operating
                    condition;

                 f. Placed a defective, unsafe and dangerous roof bolter into service;

                 g. Failed to provide Plaintiff with appropriate task training to operate the roof
                    bolter in a safe manner after the removal of hydraulic drill guides;


                                              Page 8 of 35
Case 20-41308       Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                          Pg 19 of 101


                h. Failed to provide Plaintiff with appropriate task training to operate the roof
                   bolter in a safe manner after rotational speeds were adjusted outside the
                   manufacturer’s recommended range;

                i. Failed to provide Plaintiff with appropriate task training to operate the roof
                   bolter in a safe manner after feed pressures were adjusted outside the
                   manufacturer’s recommended range;

                j. Provided substantial assistance in placing a defective, unsafe and dangerous
                   roof bolter back into service by making arrangements to have it serviced,
                   maintained, repaired and/or adjusted with knowledge that it created an
                   unreasonable risk of harm to Plaintiff and others who operated it;

                k. Failed to remove the defective, unsafe and dangerous roof bolter from service;

                l. Offered incentives to miners based on increased speed and/or increased
                   production at the mine when Defendant knew or should have known that such
                   incentives encouraged miners to engage in unsafe practices that endangered
                   themselves and other miners; and

                m. Failed to exercise ordinary care for Plaintiff's safety.

        47.     As a direct and proximate result of Defendant, Foresight Energy, LLC's,

 negligence, Plaintiff sustained and suffered serious, permanent and progressive injuries to his

 body, physical pain and suffering, mental anguish and suffering, permanent physical impairment,

 loss of wages and benefits, loss of earnings capacity and benefits, loss of capacity to enjoy life

 and has become responsible for past and future medical bills.

        WHEREFORE, Plaintiff respectfully prays that this Court enter judgment in his favor

 and against FORESIGHT ENERGY, LLC, in an amount in excess of FIFTY THOUSAND

 DOLLARS ($50,000.00) plus all interest as permitted by law as well as all costs and expenses

 allowed by law.

                                       COUNT III
                           (FORESIGHT ENERGY SERVICES, LLC)
                                    (NEGLIGENCE)

        1-30. Plaintiff realleges and incorporates herein by reference the allegations contained

 in paragraphs 1-30 of his Complaint as though fully set forth herein.

                                             Page 9 of 35
Case 20-41308       Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33            Main Document
                                           Pg 20 of 101


          48.   Upon information and belief, Defendant, Foresight Energy Services, LLC, was at

 all times relevant hereto, an “owner,” “operator” and/or “controller” of the aforementioned Deer

 Run Mine in Hillsboro, Illinois within the meaning of state and federal mining laws and

 regulations.

          49.   At all times relevant hereto, Defendant, Foresight Energy Services, LLC, either

 controlled the mining activities at Deer Run Mine in Hillsboro, Illinois or retained the right to do

 so.

          50.   At all times relevant hereto, Defendant, Foresight Energy Services, LLC, had the

 duty of providing the Plaintiff a reasonably safe place to work.

          51.   At all times relevant hereto, Defendant, Foresight Energy Services, LLC, had the

 duty to maintain machinery and equipment in a safe operating condition.

          52.   At all times relevant hereto, Defendant, Foresight Energy Services, LLC, had the

 duty to remove unsafe machinery and equipment from service.

          53.   At all times relevant hereto, Defendant, Foresight Energy Services, LLC, had a

 duty to exercise ordinary care for Plaintiff's safety.

          54.   Defendant, Foresight Energy Services, LLC, breached the aforementioned duties

 in that it:

                a. Failed to provide Plaintiff with a reasonably safe place to work;

                b. Failed to provide Plaintiff with appropriate task training to operate the roof
                   bolter in a safe manner;

                c. Removed the hydraulic drill guides on the roof bolter machine and thereby
                   rendered it defective, unsafe and dangerous to operate;

                d. Repeatedly readjusted rotational speeds and feed pressures in excess of safe
                   limits and manufacturer’s recommendations;

                e. Failed to maintain the roof bolter that injured Plaintiff in a safe operating
                   condition;

                                             Page 10 of 35
Case 20-41308       Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                          Pg 21 of 101


                f. Placed a defective, unsafe and dangerous roof bolter into service;

                g. Failed to provide Plaintiff with appropriate task training to operate the roof
                   bolter in a safe manner after the removal of hydraulic drill guides;

                h. Failed to provide Plaintiff with appropriate task training to operate the roof
                   bolter in a safe manner after rotational speeds were adjusted outside the
                   manufacturer’s recommended range;

                i. Failed to provide Plaintiff with appropriate task training to operate the roof
                   bolter in a safe manner after feed pressures were adjusted outside the
                   manufacturer’s recommended range;

                j. Provided substantial assistance in placing a defective, unsafe and dangerous
                   roof bolter back into service by making arrangements to have it serviced,
                   maintained, repaired and/or adjusted with knowledge that it created an
                   unreasonable risk of harm to Plaintiff and others who operated it;

                k. Failed to remove the defective, unsafe and dangerous roof bolter from service;

                l. Offered incentives to miners based on increased speed and/or increased
                   production at the mine when Defendant knew or should have known that such
                   incentives encouraged miners to engage in unsafe practices that endangered
                   themselves and other miners; and

                m. Failed to exercise ordinary care for Plaintiff's safety.

        55.     As a direct and proximate result of Defendant, Foresight Energy Services, LLC's,

 negligence, Plaintiff sustained and suffered serious, permanent and progressive injuries to his

 body, physical pain and suffering, mental anguish and suffering, permanent physical impairment,

 loss of wages and benefits, loss of earnings capacity and benefits, loss of capacity to enjoy life

 and has become responsible for past and future medical bills.

        WHEREFORE, Plaintiff respectfully prays that this Court enter judgment in his favor

 and against FORESIGHT ENERGY SERVICES, LLC, in an amount in excess of FIFTY

 THOUSAND DOLLARS ($50,000.00) plus all interest as permitted by law as well as all costs

 and expenses allowed by law.




                                            Page 11 of 35
Case 20-41308       Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33            Main Document
                                           Pg 22 of 101


                                          COUNT IV
                                    (FORESIGHT ENERGY LP)
                                        (NEGLIGENCE)

         1-30. Plaintiff realleges and incorporates herein by reference the allegations contained

 in paragraphs 1-30 of his Complaint as though fully set forth herein.

         56.     Upon information and belief, Defendant, Foresight Energy, LP, was at all times

 relevant hereto, an “owner,” “operator” and/or “controller” of the aforementioned Deer Run

 Mine in Hillsboro, Illinois within the meaning of state and federal mining laws and regulations.

         57.     At all times relevant hereto, Defendant, Foresight Energy LP, either controlled the

 mining activities at Deer Run Mine in Hillsboro, Illinois or retained the right to do so.

         58.     At all times relevant hereto, Defendant, Foresight Energy LP, had the duty of

 providing the Plaintiff a reasonably safe place to work.

         59.     At all times relevant hereto, Defendant, Foresight Energy LP, had the duty to

 maintain machinery and equipment in a safe operating condition.

         60.     At all times relevant hereto, Defendant, Foresight Energy LP, had the duty to

 remove unsafe machinery and equipment from service.

         61.     At all times relevant hereto, Defendant, Foresight Energy LP, had a duty to

 exercise ordinary care for Plaintiff's safety.

         62.     Defendant, Foresight Energy LP, breached the aforementioned duties in that it:

                 a. Failed to provide Plaintiff with a reasonably safe place to work;

                 b. Failed to provide Plaintiff with appropriate task training to operate the roof
                    bolter in a safe manner;

                 c. Removed the hydraulic drill guides on the roof bolter machine and thereby
                    rendered it defective, unsafe and dangerous to operate;

                 d. Repeatedly readjusted rotational speeds and feed pressures in excess of safe
                    limits and manufacturer’s recommendations;


                                             Page 12 of 35
Case 20-41308       Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                          Pg 23 of 101


                e. Failed to maintain the roof bolter that injured Plaintiff in a safe operating
                   condition;

                f. Placed a defective, unsafe and dangerous roof bolter into service;

                g. Failed to provide Plaintiff with appropriate task training to operate the roof
                   bolter in a safe manner after the removal of hydraulic drill guides;

                h. Failed to provide Plaintiff with appropriate task training to operate the roof
                   bolter in a safe manner after rotational speeds were adjusted outside the
                   manufacturer’s recommended range;

                i. Failed to provide Plaintiff with appropriate task training to operate the roof
                   bolter in a safe manner after feed pressures were adjusted outside the
                   manufacturer’s recommended range;

                j. Provided substantial assistance in placing a defective, unsafe and dangerous
                   roof bolter back into service by making arrangements to have it serviced,
                   maintained, repaired and/or adjusted with knowledge that it created an
                   unreasonable risk of harm to Plaintiff and others who operated it;

                k. Failed to remove the defective, unsafe and dangerous roof bolter from service;

                l. Offered incentives to miners based on increased speed and/or increased
                   production at the mine when Defendant knew or should have known that such
                   incentives encouraged miners to engage in unsafe practices that endangered
                   themselves and other miners; and

                m. Failed to exercise ordinary care for Plaintiff's safety.

        63.     As a direct and proximate result of Defendant, Foresight Energy LP’s, negligence,

 Plaintiff sustained and suffered serious, permanent and progressive injuries to his body, physical

 pain and suffering, mental anguish and suffering, permanent physical impairment, loss of wages

 and benefits, loss of earnings capacity and benefits, loss of capacity to enjoy life and has become

 responsible for past and future medical bills.

        WHEREFORE, Plaintiff respectfully prays that this Court enter judgment in his favor

 and against FORESIGHT ENERGY, LP, in an amount in excess of FIFTY THOUSAND

 DOLLARS ($50,000.00) plus all interest as permitted by law as well as all costs and expenses

 allowed by law.


                                            Page 13 of 35
Case 20-41308       Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33            Main Document
                                           Pg 24 of 101


                                          COUNT V
                               (COAL FIELD TRANSPORTS, INC.)
                                       (NEGLIGENCE)

         1-30. Plaintiff realleges and incorporates herein by reference the allegations contained

 in paragraphs 1-30 of his Complaint as though fully set forth herein.

         64.     Upon information and belief, Defendant, Coal Field Transports, Inc., was at all

 times relevant hereto, an “owner,” “operator” and/or “controller” of the aforementioned Deer

 Run Mine in Hillsboro, Illinois within the meaning of state and federal mining laws and

 regulations.

         65.     At all times relevant hereto, Defendant, Coal Field Transports, Inc., either

 controlled the mining activities at Deer Run Mine in Hillsboro, Illinois or retained the right to do

 so.

         66.     Upon information and belief, at all times relevant hereto, Defendant, Coal Field

 Transports, Inc., owned the roof bolter which caused Plaintiff's injuries.

         67.     At all times relevant hereto, Defendant, Coal Field Transports, Inc., had the duty

 of providing the Plaintiff a reasonably safe place to work.

         68.     At all times relevant hereto, Defendant, Coal Field Transports, Inc., had the duty

 to maintain machinery and equipment in a safe operating condition.

         69.     At all times relevant hereto, Defendant, Coal Field Transports, Inc., had the duty

 to remove unsafe machinery and equipment from service.

         70.     At all times relevant hereto, Defendant, Coal Field Transports, Inc., had a duty to

 exercise ordinary care for Plaintiff's safety.

         71.     Defendant, Coal Field Transports, Inc., breached the aforementioned duties in one

 or more of the following ways:



                                             Page 14 of 35
Case 20-41308      Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                          Pg 25 of 101


                a. Failed to provide Plaintiff with a reasonably safe place to work;

                b. Failed to provide Plaintiff with appropriate task training to operate the roof
                   bolter in a safe manner;

                c. Removed the hydraulic drill guides on the roof bolter machine and thereby
                   rendered it defective, unsafe and dangerous to operate;

                d. Repeatedly readjusted rotational speeds and feed pressures in excess of safe
                   limits and manufacturer’s recommendations;

                e. Failed to maintain the roof bolter that injured Plaintiff in a safe operating
                   condition;

                f. Placed a defective, unsafe and dangerous roof bolter into service;

                g. Failed to provide Plaintiff with appropriate task training to operate the roof
                   bolter in a safe manner after the removal of hydraulic drill guides;

                h. Failed to provide Plaintiff with appropriate task training to operate the roof
                   bolter in a safe manner after rotational speeds were adjusted outside the
                   manufacturer’s recommended range;

                i. Failed to provide Plaintiff with appropriate task training to operate the roof
                   bolter in a safe manner after feed pressures were adjusted outside the
                   manufacturer’s recommended range;

                j. Provided substantial assistance in placing a defective, unsafe and dangerous
                   roof bolter back into service by making arrangements to have it serviced,
                   maintained, repaired and/or adjusted with knowledge that it created an
                   unreasonable risk of harm to Plaintiff and others who operated it;

                k. Failed to remove the defective, unsafe and dangerous roof bolter from service;

                l. Offered incentives to miners based on increased speed and/or increased
                   production at the mine when Defendant knew or should have known that such
                   incentives encouraged miners to engage in unsafe practices that endangered
                   themselves and other miners; and

                m. Failed to exercise ordinary care for Plaintiff's safety.

        72.     As a direct and proximate result of Defendant, Coal Field Transports, Inc.'s,

 negligence, Plaintiff sustained and suffered serious, permanent and progressive injuries to his

 body, physical pain and suffering, mental anguish and suffering, permanent physical impairment,



                                            Page 15 of 35
Case 20-41308       Doc 338       Filed 04/17/20 Entered 04/17/20 13:14:33            Main Document
                                            Pg 26 of 101


 loss of wages and benefits, loss of earnings capacity and benefits, loss of capacity to enjoy life

 and has become responsible for past and future medical bills.

         WHEREFORE, Plaintiff respectfully prays that this Court enter judgment in his favor

 and against COAL FIELD TRANSPORTS, INC., in an amount in excess of FIFTY

 THOUSAND DOLLARS ($50,000.00) plus all interest as permitted by law as well as all costs

 and expenses allowed by law.

                                              COUNT VI
                                      (J. H. FLETCHER & CO.)
                                           (NEGLIGENCE)

         1-72. Plaintiff realleges and incorporates herein by reference the allegations contained

 in paragraphs 1-72 of his Complaint as though fully set forth herein.

         73.     Defendant, J. H. Fletcher & Co., fabricated, designed, packaged, shipped, sold,

 serviced and/or distributed the roof bolter that caused Plaintiff's injuries.

         74.     Defendant, J. H. Fletcher & Co., owed to Plaintiff a duty to use reasonable care in

 the manufacturing, fabricating, designing, packaging, shipping, selling, servicing and/or

 distributing the roof bolter that injured Plaintiff.

         75.     Defendant, J. H. Fletcher & Co., breached the aforementioned duty in one or more

 of the following ways:

                 a. Designed and manufactured the roof bolter in a manner that allowed the drill
                    steel to rotate at an excessive speed;

                 b. Serviced the roof bolter in a manner that allowed the drill steel to rotate at an
                    excessive speed;

                 c. Designed and manufactured roof bolter in a way that positioned the operator
                    where he could be struck with a drill steel;

                 d. Designed and manufactured the roof bolter without a guard or other device to
                    prevent the operator from being struck by a drill steel;



                                              Page 16 of 35
Case 20-41308       Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                          Pg 27 of 101


                e. Designed and manufactured the roof bolter in a manner that would allow
                   excessive drill feed pressures;

                f. Serviced the roof bolter in a manner that allowed excessive drill feed
                   pressures;

                g. Designed and manufactured the roof bolter in a manner that would allow the
                   joystick control to become stuck;

                h. Serviced the roof bolter in a manner that allowed the joystick control to
                   become stuck;

                i. Failed to affix adequate warnings to the machine or provide warnings to the
                   operator about excessive drill speed;

                j. Failed to affix adequate warnings to the machine or provide warnings to the
                   operator about excessive drill feed pressures;

                k. Failed to affix adequate warnings to the machine or provide to warn the
                   operator about the joystick control becoming stuck; and

                l. With knowledge that the roof bolter was rendered defective, unsafe and
                   dangerous to operate due to the removal of the hydraulic drill guides, J.H.
                   Fletcher & Co. serviced, maintained, repaired and/or made adjustments to the
                   roof bolter with knowledge that the defective, unsafe and dangerous roof
                   bolter would be placed into service and operated without drill guides;

        76.     That as a direct and proximate result of Defendant, J. H. Fletcher & Co.'s,

 negligence, Plaintiff sustained and suffered serious, permanent and progressive injuries to his

 body, physical pain and suffering, mental anguish and suffering, permanent physical impairment,

 loss of wages and benefits, loss of earning capacity and benefits, loss of capacity to enjoy life

 and has become responsible for past and future medical bills.

        WHEREFORE, Plaintiff respectfully prays that this Court enter judgment in his favor

 and against J.H. FLETCHER & CO., in an amount in excess of FIFTY THOUSAND DOLLARS

 ($50,000.00) plus all interest as permitted by law as well as all costs and expenses allowed by

 law.




                                            Page 17 of 35
Case 20-41308        Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                           Pg 28 of 101


                                            COUNT VII
                                    (J. H. FLETCHER & CO.)
                                (STRICT PRODUCTS LIABILITY)

        1-76. Plaintiff realleges and incorporates herein by reference the allegations contained

 in paragraphs 1-76 of his Complaint as though fully set forth herein.

        77.       At the time the product was designed, manufactured, distributed, supplied and/or

 put into the stream of commerce by Defendant, J. H. Fletcher & Co., it was in a defective

 condition and unreasonably dangerous when put to a reasonably anticipated use in the following

 respects:

             a.   The roof bolter was designed and manufactured in a manner that
                  allowed the drill steel to rotate at an excessive speed;

             b.   The roof bolter was designed and manufactured in a way that
                  positioned the operator where he could be struck with the drill
                  steel;

             c.   The roof bolter was designed and manufactured without a guard or
                  other device to prevent the operator from being struck by a drill
                  steel;

             d.   The roof bolter was designed and manufactured in a manner that
                  would allow excessive drill feed pressures;

             e.   The roof bolter was designed and manufactured in a manner that
                  would allow the joystick control to become stuck;

             f.   There were no adequate warnings affixed to the machine or
                  provided to the operator which would warn of excessive drill
                  speed;

             g.   There were no adequate warnings affixed to the machine or
                  provided to the operator which would warn of excessive drill feed
                  pressures; and

             h.   There were no adequate warnings affixed to the machine or
                  provided to the operator which would warn of the joystick control
                  sticking.




                                             Page 18 of 35
Case 20-41308       Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                          Pg 29 of 101


        78.     As a direct and proximate result of the aforesaid defective roof bolter, Plaintiff

 sustained and suffered serious, permanent and progressive injury to his body, physical pain and

 suffering, mental anguish and suffering, permanent physical impairment, loss of wages and

 benefits, loss of earning capacity and benefits, loss of capacity to enjoy life and has become

 responsible for past and future medical bills.

        WHEREFORE, Plaintiff respectfully prays that this Court enter judgment in his favor

 and against J.H. FLETCHER & CO., in an amount in excess of FIFTY THOUSAND DOLLARS

 ($50,000.00) plus all interest as permitted by law as well as all costs and expenses allowed by

 law.

                               COUNT VIII
                        (HILLSBORO ENERGY, LLC)
    (RESTATEMENT (2d) OF TORTS SEC. 876 “PERSONS ACTING IN CONCERT”)

        1-78. Plaintiff realleges and incorporates herein by reference the allegations contained

 in paragraphs 1-78 of his Complaint as though fully set forth herein.

        79.     As the owner, lessee and/or operator of the Deer Run mine, Hillsboro Energy,

 LLC, controlled the method and manner in which the roof bolter was used in the mining

 operations, including adjustments and modifications to the roof bolter.

        80.     As the owner, lessee, user and/or operator of the roof bolter, Hillsboro Energy,

 LLC, controlled the method and manner in which the roof bolter was to be used in the mining

 operations, including adjustments and modifications to the roof bolter and/or directing,

 encouraging and/or providing substantial assistance to others who made adjustments and

 modifications to the roof bolter.

        81.     Agents and servants of Hillsboro Energy, LLC, acting in the scope and course of

 their agency, modified and/or adjusted the roof bolter and/or directed, encouraged and/or



                                            Page 19 of 35
Case 20-41308        Doc 338    Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                          Pg 30 of 101


 provided substantial assistance to Patton Mining, LLC, Foresight Energy, LLC, Foresight Energy

 Services, LLC, Foresight Energy, LP and/or Coal Field Transports, Inc., to modify and/or adjust

 the roof bolter in one or more of the following ways:

              a. Removed hydraulic drill guides when Hillsboro Energy, LLC, knew or should
                 have known that removal of drill guides made the roof bolter defective, unsafe
                 and dangerous to operate.

              b. Allowed the rotational speed of the drill steel to operate in excess of safe and
                 recommended speeds when Hillsboro Energy, LLC, knew or should have known
                 that such modifications made the roof bolter defective, unsafe and dangerous to
                 operate.

              c. Allowed the feed pressures to operate in excess of safe and recommended levels
                 when Hillsboro Energy, LLC, knew or should have known that such
                 modifications made the roof bolter defective, unsafe and dangerous to operate.

        82.      After one or more of these adjustments and/or modifications were made,

 Hillsboro Energy, LLC, placed the roof bolter into service in a defective, unsafe and dangerous

 condition, and/or directed, encouraged and/or provided substantial assistance to Patton Mining,

 LLC, Foresight Energy, LLC, Foresight Energy Services, LLC, Foresight Energy, LP and/or

 Coal Field Transports, Inc., to place the roof bolter into service in the defective, unsafe and

 dangerous condition.

        83.      The benefit to Hillsboro Energy, LLC, Patton Mining, LLC, Foresight Energy,

 LLC, Foresight Energy Services, LLC, Foresight Energy, LP and/or Coal Field Transports, Inc.,

 of removing hydraulic drill guides and/or allowing rotational speed and/or feed pressures in

 excess of the safe and recommended levels was to increase production, increase revenue,

 decrease overhead expenses and thereby increase profits in exchange for increasing the risk of

 personal injury to miners, including Cory Leitschuh, who operated the roof bolter.

        84.      Plaintiff Cory Leitschuh was operating the roof bolter equipment that was

 rendered defective, unsafe and dangerous by the removal of hydraulic drill guides and/or


                                            Page 20 of 35
Case 20-41308       Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33              Main Document
                                          Pg 31 of 101


 allowing excess drill rotational speeds and/or allowing excess feed pressures. However, agents

 and/or servants of Hillsboro Energy, LLC, failed to warn Plaintiff that operating the roof bolter

 in such condition was defective, unsafe and dangerous.

        85.     As a consequence of Hillsboro Energy, LLC’s, role in placing the defective,

 unsafe and dangerous roof bolter into service, and/or directing, encouraging and/or substantially

 assisting others in placing the defective, unsafe and dangerous roof bolter into service, a drill

 steel became bent and unbalanced which caused it to exit the chuck of the roof bolter while

 spinning at a dangerous rotational speed, and hit the face, head and/or body of Cory Leitschuh

 and/or caused him to fall to the ground.

        86.     As a direct and proximate result of role of Defendant, Hillsboro Energy, LLC’s

 conduct as set forth herein, Plaintiff sustained and suffered severe, permanent, progressive and

 disabling injuries to his body, physical pain and suffering, mental anguish and suffering,

 permanent physical impairment, loss of wages and benefits, loss of earning capacity and benefits,

 loss of capacity to enjoy life and has become responsible for past and future medical bills.

        WHEREFORE, Plaintiff respectfully, prays that this Court enter judgment in his favor

 and against Defendant, HILLSBORO ENERGY, LLC, in an amount in excess of FIFTY

 THOUSAND DOLLARS ($50,000.00) plus all interest as permitted by law as well as all costs

 and expenses allowed by law.

                               COUNT IX
                        (FORESIGHT ENERGY, LLC)
    (RESTATEMENT (2d) OF TORTS SEC. 876 “PERSONS ACTING IN CONCERT”)

        1-78. Plaintiff realleges and incorporates herein by reference the allegations contained

 in paragraphs 1-78 of his Complaint as though fully set forth herein.




                                            Page 21 of 35
Case 20-41308        Doc 338    Filed 04/17/20 Entered 04/17/20 13:14:33            Main Document
                                          Pg 32 of 101


        87.      As the owner, lessee, operator of the Deer Run mine, and/or due to its legal

 relationship with Hillsboro Energy, LLC, as its owner, sole member and/or alter ego, Defendant,

 Foresight Energy, LLC, controlled the method and manner in which the roof bolter was used in

 the mining operations, including adjustments and modifications to the roof bolter.

        88.      As the owner, lessee, operator of the Deer Run mine, and/or due to its legal

 relationship with Hillsboro Energy, LLC, as its owner, sole member and/or alter ego, Defendant,

 Foresight Energy, LLC, controlled the method and manner in which the roof bolter was to be

 used in the mining operations, including adjustments and modifications to the roof bolter and/or

 directing, encouraging and/or providing substantial assistance to others who made adjustments

 and modifications to the roof bolter.

        89.      Agents and servants of Foresight Energy, LLC, acting in the scope and course of

 their agency, modified and/or adjusted the roof bolter and/or directed, encouraged and/or

 provided substantial assistance to Patton Mining, LLC, Hillsboro Energy, LLC, Hillsboro

 Energy, LLC, Foresight Energy Services, LLC, Foresight Energy, LP and/or Coal Field

 Transports, Inc., to modify and/or adjust the roof bolter in one or more of the following ways:

              a. Removed hydraulic drill guides when Foresight Energy, LLC, knew or should
                 have known that removal of drill guides made the roof bolter defective, unsafe
                 and dangerous to operate.

              b. Allowed the rotational speed of the drill steel to operate in excess of safe and
                 recommended speeds when Foresight Energy, LLC, knew or should have known
                 that such modifications made the roof bolter defective, unsafe and dangerous to
                 operate.

              c. Allowed the feed pressures to operate in excess of safe and recommended levels
                 when Foresight Energy, LLC, knew or should have known that such
                 modifications made the roof bolter defective, unsafe and dangerous to operate.

        90.      After one or more of these adjustments and/or modifications were made,

 Foresight Energy, LLC, placed the roof bolter into service in a defective, unsafe and dangerous


                                            Page 22 of 35
Case 20-41308       Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33              Main Document
                                          Pg 33 of 101


 condition, and/or directed, encouraged and/or provided substantial assistance to Patton Mining,

 LLC, Hillsboro Energy, LLC, Foresight Energy Services, LLC, Foresight Energy, LP and/or

 Coal Field Transports, Inc., to place the roof bolter into service in the defective, unsafe and

 dangerous condition.

        91.     The benefit to Foresight Energy, LLC, Patton Mining, LLC, Hillsboro Energy,

 LLC, Foresight Energy Services, LLC, Foresight Energy, LP and/or Coal Field Transports, Inc.,

 of removing hydraulic drill guides and/or allowing rotational speed and/or feed pressures in

 excess of the safe and recommended levels was to increase production, increase revenue,

 decrease overhead expenses and thereby increase profits in exchange for increasing the risk of

 personal injury to miners, including Cory Leitschuh, who operated the roof bolter.

        92.     Plaintiff Cory Leitschuh was operating the roof bolter equipment that was

 rendered defective, unsafe and dangerous by the removal of hydraulic drill guides and/or

 allowing excess drill rotational speeds and/or allowing excess feed pressures. However, agents

 and/or servants of Foresight Energy, LLC, failed to warn Plaintiff that operating the roof bolter

 in such condition was defective, unsafe and dangerous.

        93.     As a consequence of Foresight Energy, LLC’s, role in placing the defective,

 unsafe and dangerous roof bolter into service, and/or directing, encouraging and/or substantially

 assisting others in placing the defective, unsafe and dangerous roof bolter into service, a drill

 steel became bent and unbalanced which caused it to exit the chuck of the roof bolter while

 spinning at a dangerous rotational speed, and hit the face, head and/or body of Cory Leitschuh

 and/or caused him to fall to the ground.

        94.     As a direct and proximate result of the role of Defendant, Foresight Energy, LLC,

 and its conduct as set forth herein, Plaintiff sustained and suffered severe, permanent,



                                            Page 23 of 35
Case 20-41308        Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33           Main Document
                                            Pg 34 of 101


 progressive and disabling injuries to his body, physical pain and suffering, mental anguish and

 suffering, permanent physical impairment, loss of wages and benefits, loss of earning capacity

 and benefits, loss of capacity to enjoy life and has become responsible for past and future

 medical bills.

           WHEREFORE, Plaintiff respectfully, prays that this Court enter judgment in his favor

 and against Defendant, Foresight Energy, LLC, in an amount in excess of FIFTY THOUSAND

 DOLLARS ($50,000.00) plus all interest as permitted by law as well as all costs and expenses

 allowed by law.

                                COUNT X
                  (FORESIGHT ENERGY SERVICES, LLC)
    (RESTATEMENT (2d) OF TORTS SEC. 876 “PERSONS ACTING IN CONCERT”)

           1-78. Plaintiff realleges and incorporates herein by reference the allegations contained

 in paragraphs 1-78 of his Complaint as though fully set forth herein.

           95.    As the owner, lessee, operator of the Deer Run mine, and/or due to its legal

 relationship with Hillsboro Energy, LLC, as owner, parent organization and/or alter ego,

 Defendant, Foresight Energy Services, LLC, controlled the method and manner in which the roof

 bolter was used in the mining operations, including adjustments and modifications to the roof

 bolter.

           96.    As the owner, lessee, operator of the Deer Run mine, and/or due to its legal

 relationship with Hillsboro Energy, LLC, as owner, parent organization and/or alter ego,

 Defendant, Foresight Energy Services, LLC, controlled the method and manner in which the roof

 bolter was to be used in the mining operations, including adjustments and modifications to the

 roof bolter and/or directing, encouraging and/or providing substantial assistance to others who

 made adjustments and modifications to the roof bolter.



                                             Page 24 of 35
Case 20-41308       Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                          Pg 35 of 101


        97.      Agents and servants of Foresight Energy Services, LLC, acting in the scope and

 course of their agency, modified and/or adjusted the roof bolter and/or directed, encouraged

 and/or provided substantial assistance to Patton Mining, LLC, Hillsboro Energy, LLC, Hillsboro

 Energy, LLC, Foresight Energy, LLC, Foresight Energy, LP and/or Coal Field Transports, Inc.,

 to modify and/or adjust the roof bolter in one or more of the following ways:

              a. Removed hydraulic drill guides when Foresight Energy Services, LLC, knew or
                 should have known that removal of drill guides made the roof bolter defective,
                 unsafe and dangerous to operate.

              b. Allowed the rotational speed of the drill steel to operate in excess of safe and
                 recommended speeds when Foresight Energy Services, LLC, knew or should have
                 known that such modifications made the roof bolter defective, unsafe and
                 dangerous to operate.

              c. Allowed the feed pressures to operate in excess of safe and recommended levels
                 when Foresight Energy Services, LLC, knew or should have known that such
                 modifications made the roof bolter defective, unsafe and dangerous to operate.

        98.      After one or more of these adjustments and/or modifications were made,

 Foresight Energy Services, LLC, placed the roof bolter into service in a defective, unsafe and

 dangerous condition, and/or directed, encouraged and/or provided substantial assistance to Patton

 Mining, LLC, Hillsboro Energy, LLC, Foresight Energy, LLC, Foresight Energy, LP and/or Coal

 Field Transports, Inc., to place the roof bolter into service in the defective, unsafe and dangerous

 condition.

        99.      The benefit to Foresight Energy Services, LLC, Patton Mining, LLC, Hillsboro

 Energy, LLC, Foresight Energy, LLC, Foresight Energy, LP and/or Coal Field Transports, Inc.,

 of removing hydraulic drill guides and/or allowing rotational speed and/or feed pressures in

 excess of the safe and recommended levels was to increase production, increase revenue,

 decrease overhead expenses and thereby increase profits in exchange for increasing the risk of

 personal injury to miners, including Cory Leitschuh, who operated the roof bolter.


                                            Page 25 of 35
Case 20-41308      Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33            Main Document
                                          Pg 36 of 101


        100.    Plaintiff Cory Leitschuh was operating the roof bolter equipment that was

 rendered defective, unsafe and dangerous by the removal of hydraulic drill guides and/or

 allowing excess drill rotational speeds and/or allowing excess feed pressures. However, agents

 and/or servants of Foresight Energy Services, LLC, failed to warn Plaintiff that operating the

 roof bolter in such condition was defective, unsafe and dangerous.

        101.    As a consequence of Foresight Energy Services, LLC’s role in placing the

 defective, unsafe and dangerous roof bolter into service, and/or directing, encouraging and/or

 substantially assisting others in placing the defective, unsafe and dangerous roof bolter into

 service, a drill steel became bent and unbalanced which caused it to exit the chuck of the roof

 bolter while spinning at a dangerous rotational speed, and hit the face, head and/or body of Cory

 Leitschuh and/or caused him to fall to the ground.

        102.    As a direct and proximate result of the role of Defendant, Foresight Energy

 Services, LLC, and its conduct as set forth herein, Plaintiff sustained and suffered severe,

 permanent, progressive and disabling injuries to his body, physical pain and suffering, mental

 anguish and suffering, permanent physical impairment, loss of wages and benefits, loss of

 earning capacity and benefits, loss of capacity to enjoy life and has become responsible for past

 and future medical bills.

        WHEREFORE, Plaintiff respectfully, prays that this Court enter judgment in his favor

 and against Defendant, Foresight Energy Services, LLC, in an amount in excess of FIFTY

 THOUSAND DOLLARS ($50,000.00) plus all interest as permitted by law as well as all costs

 and expenses allowed by law.




                                            Page 26 of 35
Case 20-41308      Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33            Main Document
                                         Pg 37 of 101


                                COUNT XI
                         (FORESIGHT ENERGY, LP)
    (RESTATEMENT (2d) OF TORTS SEC. 876 “PERSONS ACTING IN CONCERT”)

        1-78. Plaintiff realleges and incorporates herein by reference the allegations contained

 in paragraphs 1-78 of his Complaint as though fully set forth herein.

        103.    As the owner, lessee, operator of the Deer Run mine, and/or due to its legal

 relationship with Hillsboro Energy, LLC, as owner, parent organization and/or alter ego,

 Defendant, Foresight Energy, LP, controlled the method and manner in which the roof bolter was

 used in the mining operations, including adjustments and modifications to the roof bolter.

        104.    As the owner, lessee, operator of the Deer Run mine, and/or due to its legal

 relationship with Hillsboro Energy, LLC, as owner, parent organization and/or alter ego,

 Defendant, Foresight Energy, LP, controlled the method and manner in which the roof bolter was

 to be used in the mining operations, including adjustments and modifications to the roof bolter

 and/or directing, encouraging and/or providing substantial assistance to others who made

 adjustments and modifications to the roof bolter.

        105.    Agents and servants of Foresight Energy, LP, acting in the scope and course of

 their agency, modified and/or adjusted the roof bolter and/or directed, encouraged and/or

 provided substantial assistance to Patton Mining, LLC, Hillsboro Energy, LLC, Hillsboro

 Energy, LLC, Foresight Energy Services, LLC, Foresight Energy, LLC and/or Coal Field

 Transports, Inc., to modify and/or adjust the roof bolter in one or more of the following ways:

            a. Removed hydraulic drill guides when Foresight Energy, LP, knew or should have
               known that removal of drill guides made the roof bolter defective, unsafe and
               dangerous to operate.

            b. Allowed the rotational speed of the drill steel to operate in excess of safe and
               recommended speeds when Foresight Energy, LP, knew or should have known
               that such modifications made the roof bolter defective, unsafe and dangerous to
               operate.


                                           Page 27 of 35
Case 20-41308       Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33              Main Document
                                          Pg 38 of 101


            c. Allowed the feed pressures to operate in excess of safe and recommended levels
               when Foresight Energy, LP, knew or should have known that such modifications
               made the roof bolter defective, unsafe and dangerous to operate.

        106.    After one or more of these adjustments and/or modifications were made,

 Foresight Energy, LP, placed the roof bolter into service in a defective, unsafe and dangerous

 condition, and/or directed, encouraged and/or provided substantial assistance to Patton Mining,

 LLC, Hillsboro Energy, LLC, Foresight Energy Services, LLC, Foresight Energy, LLC and/or

 Coal Field Transports, Inc., to place the roof bolter into service in the defective, unsafe and

 dangerous condition.

        107.    The benefit to Foresight Energy, LP, Patton Mining, LLC, Hillsboro Energy,

 LLC, Foresight Energy Services, LLC, Foresight Energy, LLC and/or Coal Field Transports,

 Inc., of removing hydraulic drill guides and/or allowing rotational speed and/or feed pressures in

 excess of the safe and recommended levels was to increase production, increase revenue,

 decrease overhead expenses and thereby increase profits in exchange for increasing the risk of

 personal injury to miners, including Cory Leitschuh, who operated the roof bolter.

        108.    Plaintiff Cory Leitschuh was operating the roof bolter equipment that was

 rendered defective, unsafe and dangerous by the removal of hydraulic drill guides and/or

 allowing excess drill rotational speeds and/or allowing excess feed pressures. However, agents

 and/or servants of Foresight Energy, LP, failed to warn Plaintiff that operating the roof bolter in

 such condition was defective, unsafe and dangerous.

        109.    As a consequence of Foresight Energy, LP’s, role in placing the defective, unsafe

 and dangerous roof bolter into service, and/or directing, encouraging and/or substantially

 assisting others in placing the defective, unsafe and dangerous roof bolter into service, a drill

 steel became bent and unbalanced which caused it to exit the chuck of the roof bolter while



                                            Page 28 of 35
Case 20-41308        Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                            Pg 39 of 101


 spinning at a dangerous rotational speed, and hit the face, head and/or body of Cory Leitschuh

 and/or caused him to fall to the ground.

        110.      As a direct and proximate result of the role of Defendant, Foresight Energy, LP,

 and its conduct as set forth herein, Plaintiff sustained and suffered severe, permanent,

 progressive and disabling injuries to his body, physical pain and suffering, mental anguish and

 suffering, permanent physical impairment, loss of wages and benefits, loss of earning capacity

 and benefits, loss of capacity to enjoy life and has become responsible for past and future

 medical bills.

        WHEREFORE, Plaintiff respectfully, prays that this Court enter judgment in his favor

 and against Defendant, Foresight Energy, LP, in an amount in excess of FIFTY THOUSAND

 DOLLARS ($50,000.00) plus all interest as permitted by law as well as all costs and expenses

 allowed by law.

                               COUNT XII
                     (COAL FIELD TRANSPORTS, INC.)
    (RESTATEMENT (2d) OF TORTS SEC. 876 “PERSONS ACTING IN CONCERT”)

        1-78. Plaintiff realleges and incorporates herein by reference the allegations contained

 in paragraphs 1-78 of his Complaint as though fully set forth herein.

        111.      As the owner, lessee and/or operator of the Deer Run mine, and/or due to sole

 member status of Patton Mining, LLC, Coal Field Transports, Inc., controlled the method and

 manner in which the roof bolter was used in the mining operations, including adjustments and

 modifications to the roof bolter.

        112.      As the owner, lessee, user and/or operator of the roof bolter, and/or due to its sole

 member status of Patton Mining, LLC, Coal Field Transports, Inc., controlled the method and

 manner in which the roof bolter was to be used in the mining operations, including adjustments



                                             Page 29 of 35
Case 20-41308      Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33            Main Document
                                          Pg 40 of 101


 and modifications to the roof bolter and/or directing, encouraging and/or providing substantial

 assistance to others who made adjustments and modifications to the roof bolter.

        113.    Agents and servants of Coal Field Transports, Inc., acting in the scope and course

 of their agency, modified and/or adjusted the roof bolter and/or directed, encouraged and/or

 provided substantial assistance to Patton Mining, LLC, Hillsboro Energy, LLC, Foresight

 Energy, LLC, Foresight Energy Services, LLC, Foresight Energy, LP and/or Coal Field

 Transports, Inc., to modify and/or adjust the roof bolter in one or more of the following ways:

            a. Removed hydraulic drill guides when Coal Field Transports, Inc., knew or should
               have known that removal of drill guides made the roof bolter defective, unsafe
               and dangerous to operate.

            b. Allowed the rotational speed of the drill steel to operate in excess of safe and
               recommended speeds when Coal Field Transports, Inc., knew or should have
               known that such modifications made the roof bolter defective, unsafe and
               dangerous to operate.

            c. Allowed the feed pressures to operate in excess of safe and recommended levels
               when Coal Field Transports, Inc., knew or should have known that such
               modifications made the roof bolter defective, unsafe and dangerous to operate.

        114.    After one or more of these adjustments and/or modifications were made, Coal

 Field Transports, Inc., placed the roof bolter into service in a defective, unsafe and dangerous

 condition, and/or directed, encouraged and/or provided substantial assistance to Patton Mining,

 LLC, Hillsboro Energy, LLC, Foresight Energy, LLC, Foresight Energy Services, LLC,

 Foresight Energy, LP and/or Coal Field Transports, Inc., to place the roof bolter into service in

 the defective, unsafe and dangerous condition.

        115.    The benefit to Coal Field Transports, Inc., Patton Mining, LLC, Hillsboro Energy,

 LLC, Foresight Energy, LLC, Foresight Energy Services, LLC, Foresight Energy, LP and/or

 Coal Field Transports, Inc., of removing hydraulic drill guides and/or allowing rotational speed

 and/or feed pressures in excess of the safe and recommended levels was to increase production,


                                           Page 30 of 35
Case 20-41308        Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                           Pg 41 of 101


 increase revenue, decrease overhead expenses and thereby increase profits in exchange for

 increasing the risk of personal injury to miners, including Cory Leitschuh, who operated the roof

 bolter.

           116.   Plaintiff Cory Leitschuh was operating the roof bolter equipment that was

 rendered defective, unsafe and dangerous by the removal of hydraulic drill guides and/or

 allowing excess drill rotational speeds and/or allowing excess feed pressures. However, agents

 and/or servants of Coal Field Transports, Inc., failed to warn Plaintiff that operating the roof

 bolter in such condition was defective, unsafe and dangerous.

           117.   As a consequence of Coal Field Transports, Inc., role in placing the defective,

 unsafe and dangerous roof bolter into service, and/or directing, encouraging and/or substantially

 assisting others in placing the defective, unsafe and dangerous roof bolter into service, a drill

 steel became bent and unbalanced which caused it to exit the chuck of the roof bolter while

 spinning at a dangerous rotational speed, and hit the face, head and/or body of Cory Leitschuh

 and/or caused him to fall to the ground.

           118.   As a direct and proximate result of role of Defendant, Coal Field Transports, Inc.,

 conduct as set forth herein, Plaintiff sustained and suffered severe, permanent, progressive and

 disabling injuries to his body, physical pain and suffering, mental anguish and suffering,

 permanent physical impairment, loss of wages and benefits, loss of earning capacity and benefits,

 loss of capacity to enjoy life and has become responsible for past and future medical bills.

           WHEREFORE, Plaintiff respectfully, prays that this Court enter judgment in his favor

 and against Defendant, Coal Field Transports, Inc., in an amount in excess of FIFTY

 THOUSAND DOLLARS ($50,000.00) plus all interest as permitted by law as well as all costs

 and expenses allowed by law.



                                             Page 31 of 35
Case 20-41308      Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33            Main Document
                                          Pg 42 of 101


                                 COUNT XIII
                          (J.H. FLETCHER & CO.)
    (RESTATEMENT (2d) OF TORTS SEC. 876 “PERSONS ACTING IN CONCERT”)

        1-118. Plaintiff realleges and incorporates herein by reference the allegations contained

 in paragraphs 1-118 of his Complaint as though fully set forth herein.

        119.    Before Plaintiff’s injury on May 2, 2013, J.H. Fletcher & Co., learned that the

 hydraulic drill guides had been removed from the roof bolter.

        120.    Before Plaintiff’s injury on May 2, 2013, J.H. Fletcher & Co., learned that the

 adjustments and modifications had been made to the roof bolter that allowed the rotational speed

 and feed pressures to be in excess of safe and recommended values.

        121.    Prior to May 2, 2013, J.H. Fletcher & Co. knew that the roof bolter had been

 defective, unsafe and dangerous to operate, and further knew that Patton Mining, LLC, Hillsboro

 Energy, LLC, Foresight Energy, LLC, Foresight Energy Services, LLC, Foresight Energy, LP,

 and/or Coal Field Transports, Inc., intended to continue operating the roof bolter in a condition

 that was defective, unsafe and dangerous to operate in one or more of the following ways:

            a. The hydraulic drill guides had been removed.

            b. The rotational speed of the drill steel was repeatedly adjusted at speeds that were
               unsafe and in excess of J.H. Fletcher & Co.’s recommendations;

            c. The feed pressure was repeatedly adjusted at forces that were unsafe and in excess
               of J.H. Fletcher & Co.’s recommendations;

        122.    J.H. Fletcher & Co., knew or should have known that operation of the defective,

 unsafe and dangerous roof bolter created an unreasonable risk of harm and constituted a breach

 of the duty to Plaintiff and other miners who operated the roof bolter.

        123.    After learning of the modifications that created a defective, unsafe and dangerous

 condition with the roof bolter, J.H. Fletcher provided written and/or verbal instructions and on-

 site inspection, maintenance, service and/or repairs to the roof bolter with the understanding and

                                           Page 32 of 35
Case 20-41308      Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33            Main Document
                                          Pg 43 of 101


 expectation that the roof bolter would be placed into service and operated at the Deer Run Mine

 in a defective, unsafe and dangerous condition.

        124.    J.H. Fletcher’s instructions, on-site inspections, maintenance, service and repairs

 to the roof bolter that was modified constituted encouragement and/or substantial assistance to

 Patton Mining, LLC, Hillsboro Energy, LLC, Foresight Energy, LLC, Foresight Energy

 Services, LLC, Foresight Energy, LP, and/or Coal Field Transports, Inc., in placing the

 defective, unsafe and dangerous roof bolter into service at the Deer Run Mine,

        125.    By virtue of its aforementioned activities and conduct in reference to the roof

 bolter, J.H. Fletcher & Co., acted in concert with Patton Mining, LLC, Hillsboro Energy, LLC,

 Foresight Energy, LLC, Foresight Energy Services, LLC, Foresight Energy, LP, and/or Coal

 Field Transports, Inc., in placing a defective, unsafe and dangerous roof bolter into operation.

        126.    On May 2, 2013, while operating the defective, unsafe and dangerous roof bolter,

 a drill steel became bent and unbalanced, exited the chuck of the equipment while spinning at a

 dangerous and excessive rotational speed, and hit the face, head and/or body of Cory Leitschuh

 and/or caused him to fall to the ground.

        127.    As a direct and proximate result of the encouragement and/or substantial

 assistance of J.H. Fletcher & Co., in placing the defective, unsafe and dangerous roof bolter into

 operation in the Deer Run Mine, Plaintiff sustained and suffered severe, permanent, progressive

 and disabling injuries to his body, physical pain and suffering, mental anguish and suffering,

 permanent physical impairment, loss of wages and benefits, loss of earning capacity and benefits,

 loss of capacity to enjoy life and has become responsible for past and future medical bills.




                                            Page 33 of 35
Case 20-41308      Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                         Pg 44 of 101


        128.    By virtue of its role in providing instructions, inspections, maintenance, service

 and/or repairs which made the roof bolter defective, unsafe and dangerous in one or more of the

 following ways:

                a. Removal of drill guides,

                b. Modifications that allowed excess and dangerous rotational speed of drill
                   steels,

                c. Modifications that allowed excessive feed pressures,

 J.H. Fletcher & Co. is liable to Plaintiff for providing encouragement and/or substantial

 assistance pursuant to Restatement (2d) of Torts, sec. 876 and Simmons v. Homatas, 236 Ill. 2d

 459 (2010).

        WHEREFORE, Plaintiff respectfully, prays that this Court enter judgment in his favor

 and against Defendant, J.H. Fletcher & Co., in an amount in excess of FIFTY THOUSAND

 DOLLARS ($50,000.00) plus all interest as permitted by law as well as all costs and expenses

 allowed by law.


        PLAINTIFF DEMANDS
        TRIAL BY JURY


                                               Respectfully submitted,

                                               GOLDENBERG HELLER &
                                               ANTOGNOLI P.C.



                                       By:     /s/ Thomas J. Lech
                                               Thomas J. Lech #6256261
                                               tlech@ghalaw.com
                                               2227 South State Route 157
                                               P.O. Box 959
                                               Edwardsville, IL 62025
                                               Telephone: (618) 656-5150
                                               Attorney for Plaintiff

                                             Page 34 of 35
Case 20-41308       Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                          Pg 45 of 101


                                  CERTIFICATE OF SERVICE

    The undersigned certifies that on February 7, 2019 the foregoing First Amended Complaint

 was served upon all counsel of record via electronic mail at the e-mail addresses as set forth below:


 Mr. John S. Sandberg
 jsandberg@sandbergphoenix.com
 Mr. Casey F. Wong
 cwong@sandbergphoenix.com
 Sandberg Phoenix & von Gontard, P.C.
 600 Washington Avenue - 15th Floor
 St. Louis, MO 63101-1313
 Attorneys for Defendants Hillsboro Energy,
 Foresight Energy, LLC, Foresight Energy
 Services, LLC, and Foresight Energy, LP

 Mr. Theodore J. MacDonald, Jr.
 Theodore.MacDonald@heplerbroom.com
 David J. Deterding
 David.Deterding@heplerbroom.com
 HeplerBroom LLC
 One Metropolitan Square
 211 North Broadway, Suite 2700
 St. Louis, MO 63102
 Attorney for Defendant J.H. Fletcher & Co.

 Mr. John D. Flodstrom
 jflodstrom@heylroyster.com
 Heyl, Royster, Voelker & Allen
 301 N. Neil Street, Suite 505
 P.O. Box 1190
 Champaign, IL 61824-1190
 Attorney for Patton Mining, LLC and
 Coal Field Transports, Inc.

                                               By:     /s/ Thomas J. Lech
                                                       Thomas J. Lech #6256261
                                                       GOLDENBERG HELLER &
                                                       ANTOGNOLI, P.C.
                                                       2227 South State Route 157
                                                       Edwardsville, IL 62025
                                                       Tel: (618) 656-5150
                                                       Fax: (618) 656-6230
                                                       tlech@ghalaw.com
                                                       Attorneys for Plaintiff

                                            Page 35 of 35
Case 20-41308           Doc 338       Filed 04/17/20 Entered 04/17/20 13:14:33                              Main Document
                                                Pg 46 of 101


                     IN THE CIRCUIT       COURT OF MONTGOMERY COUNTY
                                       FOURTH JUDICIAL CIRCUIT
                                            STATE OF ILLINOIS
CORY LEITSCHUH,
                    Plaintiff,


vs.                                                                             Cause No.z 15-L-8

HILLSBORO ENERGY, LLC,
F ORESIGHT ENERGY, LLC,
                                                    Q/SS2/L/i\/Q/R/\-/SR/\-/L




FORESIGHT ENERGY SERVICES,
LLC, F ORESIGHT, LP,
COAL FIELD TRANSPORTS, INC.5
      FLETCHER 8z CO.,
and J.H.

                    Defendants.


J.H.   FLETCHER 8z CO.,
        Third Party Plaintiff
vs.                                                                             Third Party Plaintiff Demands
                                                                                Jury of Twelve
PATTON MINING, LLC
        Third Party Defendant

             DEFENDANT J.H. FLETCHER 8z CO.,S THIRD PARTY COMPLAINT
                          AGAINST PATTON MINING, LLC
        COMES NOW, Defendant, J .H. Fletcher 84 Co., by and through its undersigned
attorneys,   and for   its   Third Party Complaint against Patton Mining, LLC, states as followsz

        1.       On April 23, 2015, Plaintiff filed his Complaint for personal injuries against, J .H.
Fletcher 8c Co. (as well as other defendants) claiming strict liability and negligence on the part of

J .H. Fletcher 8c   Co.




                                                  EXHIBIT B
Case 20-41308             Doc 338       Filed 04/17/20 Entered 04/17/20 13:14:33                          Main Document
                                                  Pg 47 of 101

          2.        Plaintiff alleges that J.H. Fletcher 84 Co.                manufactured a roof bolter that was

unreasonably dangerous, and the unreasonably dangerous condition of the roof bolter was the

proximate cause of Plaintiff s          injuries.    See Plaintiffs Complaint attached as Exhibit A.

          3.        Plaintiff further alleges that J .H. Fletcher 84 Co.              was negligent     in manufacturing,

fabricating, designing, packaging, shipping, selling, servicing and/or distributing the roof bolter


and that the negligence of J .H. Fletcher 84 Co. was the proximate cause of Plaintiffs injuries. See

Plainti/Ts Complaint attached as Exhibit A.

          4.        J .H. Fletcher 84 Co. has denied liability to Plaintiff and has filed various affirmative

defenses to Plaintiffs claims.             See J.H. Fletcher          84 C0.   ls   Answer and Affirmative Defenses

attached as Exhibit B.

          5.       At    all   relevant times, Plaintiff    was employed by Third Party Defendant, Patton

Mining,    LLC as a roof bolter.
        6.         At    all   relevant times, Patton Mining,     LLC required that Plaintiff work at the Deer
Run Mine       in Hillsboro, Illinois.


        7.         At the time and place alleged in Plaintiffs Complaint, Patton Mining, LLC, by and

through    its   employees, agents, servants, and/or subcontractors, was under a duty to exercise

reasonable care to ensure that           its   employees could perform work              in a reasonably safe     manner

and/or that any location at which               it   supplied employees        was a    safe   working place     for said

employee.

       8.          In the event that J .H. Fletcher 84 Co.       is   found liable to    Plaintiff,   which J .H. Fletcher

84 Co. denies,     it   pleads that on or before       May 2,   2013, Patton Mining, LLC, by and through               its


employees, agents, representatives, and/or subcontractors, was negligent in one or more ways

including, but not necessarily limited tor




                                                            2
Case 20-41308           Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33                        Main Document
                                              Pg 48 of 101

                  a.      Failed to assess the competence and or capacity of
                          Plaintiff to work with roof bolting machines,


                  b.      Failed to train Plaintiff to   work     safely with   and roof
                          bolting machines,

                  c.      Failed to inspect the workplace where Plaintiff was
                          assigned to ensure that no hazards were present,
                          and/or to ensure that any hazards were properly
                          guarded,

                  d.       Failed to train Plaintiff to work around any hazards
                           identified at the workplace where Plaintiff was
                           assignedg     _




                  e.       Failed to supervise Plaintiff to ensure that he
                           worked safely around any hazards identified at the
                           workplace where he was assignedg

                  f.       Failed to properly maintain the subject roof bolterg

                   g.      Failed to ensure that all recommended safety
                           devices were present on the subject roof bolterg

                  h.       Failed to properly train Plaintiff on      how to safely
                           operate the subject roof bolter.

         9.        The foregoing negligent    acts and/or omissions        on the part of Patton Mining,        LLC

were a   direct   and proximate cause of any damages and            injuries alleged to    have been suffered by

Plaintiff.


         10.       In the event that J .H. Fletcher 8c Co.   is   found liable to   Plaintiff,   which J .H. Fletcher

84   Co. denies, then J.H. Fletcher 8c Co.      is   entitled to receive contribution        from Patton Mining,

LLC, pursuant to the Joint Tortfeasors Contribution Act (735 ILCS                   100/1 et seq.), based   upon the

percentage to which Patton Mining, LLC,s fault caused Plaintiff s damages and injuries.

         WHEREFORE, Defendant J.H. Fletcher 84 Co. prays that judgment be entered in its favor
and against Patton Mining,      LLC as followsz



                                                         3
Case 20-41308    Doc 338       Filed 04/17/20 Entered 04/17/20 13:14:33                           Main Document
                                         Pg 49 of 101

      A) For Contribution     for   any sums which J .H. Fletcher             8c Co. is required to pay, if at    all,


         over and above that    sum equal to the percentage of fault for which it is found liable to

         Plaintiff, if anyg


      B) For a judgment of apportiomnent, apportioning                 fault, if any,   between   all   defendantsg

      C) For an award of costs incurred hereing and

      D) For such other relief as the Court deems just and proper under the circumstances.


                                               HEPLERBROOM LLC

                                               Byz
                                                         gas           J.   M6/cnonaidjf 1103125246
                                                            avid J. Deterding       14506296219
                                                        /
                                                    l

                                                          One Metropolitan Square
                                                         211 North Broadway, Suite 2700
                                                          St. Louis, Missouri 63102
                                                         314-241-6160 telephone
                                                         314-241-61 l6 facsimile
                                                              -and-
                                               FARRELL, WHITE 84 LEGG PLLC
                                                  Michael J. Farrell ARDC46320055
                                                  Tamela J. White    ARDCH6320058
                                                         914   Fifth   Avenue
                                                         Huntington,        WV
                                                                         25701
                                                         304-522-9100 telephone
                                                         304-522-6162 facsimile
                                               ATTORNEYS FOR DEFENDANT
                                               J.H. FLETCHER 81 Co.




                                                        4
Case 20-41308              Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33                Main Document
                                                 Pg 50 of 101


                                              PROOF OF SERVICE
              The undersigned   certifies that   a complete copy of this instrument was served uponz

 ATTORNEYS FOR PLAINTIFF                                 DEFENDANTS
 Thomas J. Lech                                          HILLSBORO ENERGY, LLC
 Goldenberg Heller Antognoli           8c   Rowland,     FORESIGHT ENERGY, LLC
 P.C.                                                    FORESIGHT ENERGY SERVICES, LLC
 2227 South        State   Route 157                     FORESIGHT ENERGY, LP
 P.O. Box 959                                            AND
 Edwardsville, IL 62025                                  COAL FIELD TRANSPORTS, INc.
                                                         John S. Sandberg
                                                         Laura J. Gust
                                                         Sandberg, Phoenix 8c von Gontard, P.C.
                                                         600 Washington Avenue - 15th Floor
                                                         St. Louis, MO 63101-1313

by   first   class mail, postage prepaid,    and by depositing   in a U.S. Post Office mail   box on January
9,   201 7.



                                                                     //       /




                                                          5
        A                Case 20-41308
                              at
                                                                     Doc 338          Filed 04/17/20 Entered 04/17/20 13:14:33                                                                 Main Document
                                                                                                Pg 51 of 101
                         -1




             1
                                   F
                     E
         E


        .\.-\
    .




                                                                                            IN   THE CIRCUIT COURT
                                                                                         FOURTH JUDICIAL CIRCUIT
                                                                                MONTGOMERY COUNTY, ILLINOIS
                                                                                                                                                                                            APR 23     2095
                                       CORY LEITSCHUH,                                                                                                                                     HOLLY LEMONS
                                                                                                                                                                                          Circuit Court Clerk
                                                                                                                                                                                          4TH Judicial Circuit
                                                                     _   _

                                                                Plaintiff,


                                                                                                                                                        No.        .1__-8

                                       HILLSBQRO ENERGY, LLC, PATTON
                 r
                                       MINING, LLC, FORESIGHT ENERGY,                                        \-/\/\/s./\/\/y/\_/\./\/\/x./\/\J




                                       LLC, FORESIGHT ENERGY SERVICES,
                                       LLC, FORESIGHT ENERGY, LP,
                                       COAL FIELD TRANSPORTS, INc., and
                                       J. H. FLETCHER at 00.,


                                                                Defendants.

                                                                                                   COMPLAINT
                                                    Comes now the Plaintiff, Cory Leitschuh (llP1aintiffl), by and through his attorneys,

                                       Goldenberg Heller Antognoli                  84   Rowland, P.C., and for his Complaint against the Defendants,

                                       Hillsboro Energy,             LLC, Patton Mining, LLC,                                                    Foresight Energy,   LLC, Foresight Energy

                                       Services,         LLC, Coal Field Transports,             Inc.,   Foresight Energy, LP, and                                          J.   H. Fletcher 8e Co.,

                                       states   1




                                                                                                 BACKGROUND
                                                    I.   This   is   an action for damages against Defendants, Hillsboro Energy, LLC, Patton

l


                                       Mining, LLC, Foresight Energy, LLC, Foresight Energy Services, LLC, Foresight Energy, LP,

                                       and Coal Field Transport,             I.nc.,   for   committing acts or omissions of negligence against the
                                                                                                         T



                                       Plaintiff.


                                                    2.   This   is   an action for damages against Defendant,                                                 J.   H. Fletcher 8c Co., based in

                                       negligence and           strict liability.




                                                                                                         -

                                                                                                                                                                                                          EXHIBIT
                                                                                                     Page                                         1   of15
                                                                                                                                                                                                                 Q
Case 20-41308                   Doc 338         Filed 04/17/20 Entered 04/17/20 13:14:33                           Main Document
                                                          Pg 52 of 101



                                                            PARTIES
              3. Plaintiff is      a natural person and a resident of the City of Sorento, State of Illinois.

              4.    At all times herein mentioned, Defendant, Hillsboro Energy, LLC, was, and is, a

  limited liability            company     existing under the laws of the State of Delaware and a resident of

  Illinois.


              5.    At   all   times herein mentioned, Defendant, Patton Mining,          LLC, was, and is, a limited

  liability    company          existing   under the laws of the State of Delaware and a resident of Illinois.

              6.    At all times herein mentioned, Defendant, Foresight Energy, LLC, was, andis, a

  limited liability        company       existing under the laws of the State of Delaware and a resident of

  Illinois.


              7.    At all times herein mentioned, Defendant, Foresight Energy              Services,       LLC, was, and

  is,   a limited     liability   company      existing tmder the laws of the State of Delaware and a resident of

  Illinois


              8.    At all times herein mentioned, Defendant, Foresight Energy Services, LP, was, and is,
  a master limited partnership which has units owned by residents of the                    state   of Illinois.

             9.     At all times herein mentioned, Defendant, Coal Field Transports,                Inc.,   was, and is, a

  corporation existing under the laws of the State of West Virginia with                   its   principal place of


  business in Beckley,            West Virginia.

              10.    At all times herein mentioned, Defendant,         J. I-I.   Fletcher 8c Co., was, and      is,   a

  corporation existing under the laws of the State of Delaware with its principal place of business

  in Huntington,          West Virginia.




                                                           Page 2 of 15

                                                                  D
1-\
          Case
           I
               20-41308                 Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33                         Main Document
 AQ
      I


           w                                                   Pg 53 of 101



                                                          FACTUAL ALLEGATIONS
                  .
                         I   1.   At all times relevant   hereto, Defendant, Hillsboro Energy,       LLC, owned, operated

               and/or controlled the Deer Run         Mine in Hillsboro, Illinois.

                         12.      At all times relevant hereto, Defendant, Hillsboro Energy, LLC, was engaged              in the
                                                                                                                                     -




               business of mining coal at the Deer Run           Mine in Hillsboro,     Illinois.


                         13.      At all times relevant hereto, Defendant, Patton Mining, LLC, owned, operated              and/or

               controlled the        Deer Run Mine   in Hillsboro, Illinois.

                       14.        At all times relevant hereto, Defendant, Patton Mining, LLC, was engaged in the

               business of mining coal at the Deer          Run Mine in Hillsboro, Illinois.

                                  At alltimes relevant hereto, Defendant, Foresight Energy, LLC, owned, operated
                                                                                                                               i

                       15.


               and/or controlled the Deer Run         Mine in Hillsboro, Illinois.              _




                       16.        At all times relevant hereto, Defendant, Foresight Energy, LLC, was engaged              in the


               business of mining coal at the Deer Run           Mine in Hillsboro,     Illinois.


                      -17.        At all times relevant hereto, Defendant, Foresight Energy         Services,   LLC, owned,

               operated and/or controlled the Deer          Run Mine in Hillsboro,      Illinois.


                      18.         At all times relevant hereto, Defendant, Foresight Energy         Services,   LLC, was

               engaged   in the business      of mining coal   at the   Deer Run Mine in Hillsboro,      Illinois.


                      19.         At all times relevant hereto, Defendant, Foresight Energy LP, owned, operated

               and/or controlled the Deer        Run Mine in Hillsboro,     Illinois.


                      20.         At all times relevant hereto, Defendant, Foresight Energy LP, was engaged           in the


               business of mining coal at the Deer          Run Mine in Hillsboro, Illinois.

                      21.         At all times relevant hereto, Defendant, Coal Field Transports,       Inc.,   owned, operated

               and/or controlled the Deer        Run Mine in Hillsboro,     Illinois.




                                                                  Page 3 of 15
Case 20-41308              Doc 338              Filed 04/17/20 Entered 04/17/20 13:14:33                                    Main Document
                                                          Pg 54 of 101



             22.   At all times relevant hereto, Defendant, Coal Field Transports,                        Inc.,   was engaged in

  the business of mining coal at the Deer                   Run Mine in Hillsboro,      Illinois.


             23.   On May    2,   2013,       Plaintiff,   while working as a roof bolter         at the   Deer Run Mine in

  Hillsboro, Illinois, sustained severe injuries to his body, including a serious brain injury,                               all after


  the   drill steel in   the roof bolter he        was operating bent,      striking Plaintiff on the head.


             24.   The roof bolter, described              as Fletcher   Model DDR-17-B S/N-2010035                  (llroof bolterlt)


  which caused the Plaintiffs            injuries lacked hydraulic drill guides,           had excessive          drill rotation


  speeds, and excessive hydraulic                drill   feed pressures.

             25. Defendant,       J.   H. Fletcher 8c Co., manufactured and sold the roof bolter which caused

  the injuries to Plaintiff to Hillsboro Energy,                   LLC, Patton Mining, LLC, Foresight Energy, LLC,

  Foresight Energy Services,             LLC, or Coal.Field          Transports, Inc.

             26. Defendant,       J.   H. Fletcher       8c Co.,   assembled and/or installed the roof bolter which

  caused Plaintiffs injuries           at the   Deer Run Mine         in Hillsboro, Illinois.


             27. Defendants, Hillsboro Energy,                 LLC, Patton Mining, LLC, Foresight Energy, LLC,

  Foresight Energy Services,             LLC, Coal Field Transports,           Inc.,   and J.   I-I.   Fletcher 84 Co.,     knew or

  should have known that the roof bolter which injured Plaintiff lacked hydraulic                                 drill   guides, had


  excessive    drill rotation     speeds, had excessive hydraulic             drill   feed pressures, and a worn joystick


  control.
                                          Q




                                       COUNT I,(HILLSBORO ENERGY. LLC1
             1-27. Plaintiff realleges and incorporates hereinlby reference the allegations contained in


  paragraphs 1-27 of his Complaint as though fully set forth herein.




                                                               Page 4 of 15
 R    Case
       I
           20-41308               Doc 338       Filed 04/17/20 Entered 04/17/20 13:14:33                           Main Document
.,LA-_\,m                                                 Pg 55 of 101



                     28.   Upon   information and belief, Defendant, Hillsboro Energy, LLC,             was at all times

            relevant hereto, an Hoperatorn and/or ucontrolleru of the aforementioned Deer              Run Mine in

            Hillsboro, Illinois within the     meaning of state and      federal   mining laws and regulations.

                     29.   At all times relevant hereto, Defendant, Hillsboro Energy, LLC, either controlled the

            mining   activities at   Deer Run Mine    in Hillsboro, Illinois or retained the right to     do so.

                     30.   Upon   information and belief, at all times relevant hereto, Defendant, Hillsboro

            Energy, LLC, owned the roof bolter which caused Plaintiffs               injuries.


                     31.   At all times relevant hereto, Defendant, Hillsboro Energy, LLC, had the duty of

            providing the Plaintiff a reasonably safe place to work.

                     32.   At all times   relevant hereto, Defendant, Hillsboro Energy,          LLC, had the duty to

            maintain machinery and equipment in a safe operating condition.

                     33.   At all times relevant hereto, Defendant, Hillsboro Energy, LLC, had the duty to

            remove unsafe machinery and equipment from             service.


                     34.   At all times relevant hereto, Defendant,       I-Iillsboro   Energy, LLC, had a dutyto

            exercise ordinary care for Plaintiffs safety.

                     35. Defendant, Hillsboro Energy,       LLC, breached the aforementioned duties in that itz

                     a.       Failed to provide Plaintiff with a reasonably safe place to workg

                     b.       Failed to maintain the roof bolter that injured Plaintiff in a safe

                              operating conditiongt

                     c.      Failed to    remove the unsafe roof bolter that injured Plaintiff from

                              serviceg   and

                     d.      Failed to exercise ordinary care for Plaintiffs safety.




                                                            Page   5_   of 15

                                                                                                                                   i


                                                                                                                                   2



                                                                                                                                   l

                                                                                                                                   i
5
    Case
    I
         20-41308             Doc 338        Filed 04/17/20 Entered 04/17/20 13:14:33                              Main Document
                                                       Pg 56 of 101



                36.      As   a direct   and proximate   result   of Defendant, Hillsboro Energy, LLCls,

      negligence, Plaintiff sustained and suffered serious, permanent and progressive injuries to his

      body, physical pain and suffering, mental anguish and suffering, permanent physical impairment,

      loss   of wages and benefits, loss of earnings capacity and             benefits, loss   of capacity to enjoy       life


      and has become responsible for past and future medical              bills.


                                          gormr II (PATTON MINILNG, LLC)_
                l-27. Plaintiff realleges     and incorporates herein by reference the allegations contained in

      paragraphs 1-27 of his Complaint as though fully set forth herein.

                37.   Upon information and belief, Defendant, Patton Mining, LLC, was                   at all   times


      relevant hereto, an Hoperatoru and/or Ncontrollern of the aforementioned Deer Run                    Mine in

      Hillsboro, Illinois within the       meaning of state and federal mining laws and regulations.

               38.    At all times relevant hereto, Defendant, Patton Mining, LLC,                either controlled the


      mining    activities at   Deer Run Mine in Hillsboro,        Illinois   or retained the right to do so.

                39.   At all times relevant hereto, Defendant, Patton Mining, LLC, had the duty of

      providing the Plaintiff a reasonably safe place to work.

                      At all times relevant hereto, Defendant, Patton Mining, LLC, had the duty to
         I




               40.


      maintain machinery and equipment in a safe operating condition.

               41.    At all times relevant hereto, Defendant, Patton Mining, LLC, had the duty to remove

      unsafe machinery and equipment from service.

               42.    At all times relevant hereto, Defendant, Patton Mining, LLC, had a duty to exercise

      ordinary care for Plaintiffs safety.

                43. Defendant, Patton Mining,        LLC, breached the aforementioned duties              in that   itz




                a.       Failed to provide Plaintiff with a reasonably safe place to work,



                                                          Page 6 of 15
        lg
                        Case
                         p
                             20-41308                Doc 338        Filed 04/17/20 Entered 04/17/20 13:14:33                                  Main Document
    .
         iii   \
                   ..
                         .5
                                                                              Pg 57 of 101



                                       b.       Failed to maintain the roof bolter that injured Plaintiff in a safe

                                                operating condition,                                         _




                                       c.       Failed to   remove   the unsafe roof bolter that injured Plaintiff from

                                                service,    and

                                       d.       Failed to ertercise ordinary care for Plaintiffs safety.

                                       44.      As   a direct and proximate result of Defendant, Patton Mining, LLCls, negligence,

                              Plaintiff sustained    and suffered    serious,   permanent and progressive injuries      to his body, physical


                              pain and suffering, mental anguish and suffering, permanent physical impairment, loss of wages

                              and   benefits, loss   of eamings capacity and        benefits, loss   of capacity to enjoy   life   and has become

                              responsible for past and future medical           bills.


                                                             COUNT III (FORESIGHT ENERGY, LLC)
                                       l-27. Plaintiff realleges     and incorporates herein by reference the allegations contained               in


                              paragraphs l-27 of his Complaint as though fully set forth herein.

                                       45.   Upon    information and belief, Defendant, Foresight Energy, LLC,               was at all times

                              relevant hereto, an noperatorll and/or llcontrollerll of the aforementioned           Deer Run Mine .in

                              Hillsboro, Illinois within the      meaning of state and federal mining laws and regulations.

                                       46.   At all times relevant hereto, Defendant, Foresight Energy, LLC,                either controlled the


                              mining   activities at   Deer Run Mine in Hillsboro,        Illinois or retained the right to    do   so.   .




                                                                                                                                                  I




i
                                       47.   At all times   relevant hereto, Defendant, Foresight Energy,          LLC, had the duty of

                              providing the Plaintiff a reasonably safe place to work.
l




                                       48.   At all times relevant hereto, Defendant, Foresight Energy, LLC, had the duty to

                              maintain machinery and equipment in a safe operating condition.




                                                                          A

                                                                                   Page 7 of 15
      Case 20-41308                  Doc 338         Filed 04/17/20 Entered 04/17/20 13:14:33                      Main Document
    ruin
J      I
                                                               Pg 58 of 101



                   49.          At all times   relevant hereto, Defendant, Foresight Energy,    LLC, had the duty to

           remove unsafe machinery and equipment from                    service.


                   S0.          At all times   relevant hereto, Defendant, Foresight Energy,    LLC, had a duty to

           exercise ordinary care for Plaintiffs safety.

                   51. Defendant, Foresight Energy,             LLC, breached the aforementioned        duties in that      its




                   a.              Failed to provide Plaintiff with a reasonably safe place to work,

                  b.               Failed to maintain the roof bolter that injured Plaintiff in a safe

                                   operating conditiong

                                               remove the unsafe roof bolter that injured    Plaintiff from
                        D




                  c.               Failed to

                                   service,   and

                  d.               Failed to exercise ordinary care for Plaintiffs safety.

                   52.             As a direct and proximate    result   of Defendant, Foresight Energy, LLCls,

           negligence, Plaintiff sustained and suffered serious, permanent and progressive injuries to his

           body, physical pain and suffering, mental anguish and suffering, permanent physical impairment,

           loss of wages          and benefits, loss of earnings capacity and benefits, loss of capacity to enjoy           life



           and has become responsible for past and             fixture   medical    bills.



                            _
                                      COUNT IV (FORESIGHTZENERGY SERVICESLLLC)
                   1-27. Plaintiff realleges           and incorporates herein by reference the allegations contained in

           paragraphs 1-27 of his Complaint as though fully set forth herein.
                                                                                                         t




                  53.           Upon information and belief, Defendant,        Foresight Energy Services,     LLC, was at all

           times relevant hereto, an Noperatorn and/or llcontrolleru of the aforementioned Deer                 Run Mine in

           Hillsboro, Illinois within the           meaning of state and federal mining laws and regulations.




                                                                 Page 8 of 15



                                                                                                                    It at
J
            Case
             4   20-41308                 Doc 338         Filed 04/17/20 Entered 04/17/20 13:14:33                         Main Document
                                                                    Pg 59 of 101
                                                                                                                                           I




    I   2    Y3




                              54.   At all times relevant hereto, Defendant,   Foresight Energy Services,          LLC, either

                  controlled the mining activities at Deer         Run Mine in Hillsboro,        Illinois or retained the right to   do

                  so,


                              55.   At all times relevant hereto, Defendant, Foresight Energy          Services,   LLC, had the

              duty of providing the Plaintiff a reasonably safe place to work.

                              56.   At all times relevant hereto, Defendant,   Foresight Energy Services,          LLC, had the

              duty to maintain machinery and equipment in a safe operating condition.

                              57.   At all times relevant hereto, Defendant,   Foresight Energy Services,          LLC, had the

              duty to remove unsafe machinery and equipment from service

                              58.   At all times relevant hereto, Defendant, Foresight.Energy Services, LLC, had a duty

              to exercise ordinary care for Plaintiffs safety.
                                                                                             Q




                              59. Defendant, Foresight      Energy Services, LLC, breached the aforementioned             diities in


              that      iti                                                                                                  -




                              a.       Failed to provide Plaintiff with a reasonably safe place to work,

                              b.       Failed to maintain the roof bolter that injured Plaintiff in a safe

                                                                          I



                                       operating conditiong

                              c.       Failed to   remove the unsafe roof bolter that injured       Plaintiff from


                                       serviceg   and          -
                                                                      r


                                                                                _        I




                              di       Failed to exercise ordinary care for Plaintiffs safety.

                              60.      As a direct and proximate result of Defendant,    Foresight Energy Services, LLCls,

              negligence, Plaintiff sustained and suffered serious, permanent and progressive injuries to his

              body, physical pain and suffering, mental anguish and suffering, permanent physical impairment,




                                                                     Page 9 of 15
2
f
    swl- Case
          4   20-41308                       Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33                           Main Document
    kft   5   10                                                   Pg 60 of 101



                   loss of wages and benefits, loss of earnings capacity         and   benefits, loss of capacity to enjoy life

                   and has become responsible for past and future medical            bills.


                                                     COUNT IV (FORESIGHT ENERGY LP)
                             1-27. Plaintiff realleges      and incorporates herein by reference the allegations contained         in


                   paragraphs l-27 of his Complaint as though fully set forth herein.

                            61.   Upon information and belief, Defendant, Foresight Energy, LP, was at all times

                   relevant hereto, an uoperatoru and/or Hcontrollern of the aforementioned Deer             Run Mine in

                   Hillsboro, Illinois within the       meaning of state and   federal   mining laws and regulations.

                            62.   At   all   times relevant hereto, Defendant, Foresight Energy LP, either controlled the

                   mining   activities at     Deer Run Mine    in Hillsboro, Illinois or retained the right to   do   so.


                            63.   At   all   times relevant hereto, Defendant, Foresight Energy LP, had the duty of

                   providing the Plaintiff a reasonably safe place to work.

                            64.   At all times relevant hereto, Defendant, Foresight Energy LP, had the duty to

                   maintain machinery and equipment in a safe operating condition.

                            65.   At all times     relevant hereto, Defendant, Foresight      Energy LP, had the duty to remove

                   unsafe machinery and equipment from service.

                            66.   At all times relevant hereto, Defendant, Foresight Energy LP, had a duty to exercise

                   ordinary care for Plaintiffs safety.
                                                                                                     it




                            67. Defendant, Foresight         Energy LP, breached the aforementioned duties        in that    itz




                            a.         Failed to provide Plaintiff with a reasonably safe place to work,

                            b.         Failed to maintain the roof bolter that injured Plaintiff in a safe

                                       operating condition,

                            c.         Failed to   remove   the unsafe roof bolter that injured Plaintiff from




                                                                     Page 10 of 15
    4_I1u
        Case 20-41308 Doc 338 Filed 04/17/20 Entered 04/17/20 13:14:33 Main Document
.   (gist   K                                                       Pg 61 of 101

                                                                                                                                         5




                                    service,   and         Q                                                                             l




                        d.          Failed to exercise ordinary care for Plaintiffs safety.

                        68.     ,
                                    As a direct and proximate result of Defendant, Foresight Energy LP,s, negligence,

                Plaintiff sustained    and suffered serious, permanent and progressive           injuries to his      body, physical

                pain and suffering, mental anguish and suffering, permanent physical impairment, loss of wages

                and benefits,   loss   of earnings capacity and benefits, loss of capacity       to   enjoy   life    and has become

                responsible for past and future medical         bills.



                                         _
                                             COUNT V COAL FIELD TRANSPORTS, INC.)
                                                          (_




                        1-27. Plaintiff realleges       and incorporates herein by reference the allegations contained              in


                paragraphs 1-27 of his Complaint as though fully            set forth herein.                               -




                        69.   Upon information and belief, Defendant, Coal Field Transports,                  Inc.,   was at all times

                relevant hereto, an noperatorn and/or ncontrollern of the aforementioned Deer                  Run Mine in

                Hillsboro, Illinois within the       meaning of state and   federal   mining laws and regulations.

                       70.    At all times     relevant hereto, Defendant, Coal Field Transports, Inc., either controlled

                the mining activities at Deer        Run Mine in Hillsboro, Illinois or retained the right to do so.

                       71.    Upon information and belief, at all times relevant hereto, Defendant, Coal Field

                Transports, Inc.,    owned the roof bolter which caused Plaintiffs injuries.

                       72.    At all times relevant hereto, Defendant, Coal Field Transports,            Inc.,    had the duty of

                providing the Plaintiff a reasonably safe place to work.

                       73.    At all times relevant hereto, Defendant, Coal           Field Transports, Inc., had the duty to


                maintain machinery and equipment in a safe operating condition.

                   .   74.    At all times relevant hereto, Defendant, Coal Field Transports,            Inc.,    had the duty to

                remove unsafe machinery and equipment from               service.




                                                                  Page I1 0f15
1   I   I
            Case
             g   20-41308            Doc 338            Filed 04/17/20 Entered 04/17/20 13:14:33                               Main Document
            9                                                     Pg 62 of 101



                          75.   At all times relevant hereto, Defendant, Coal Field               Transports, lnc.,   had a duty     to


                exercise ordinary care for Plaintiffs safety.

                          76. Defendant,       Coal Field Transports,        Inc.,   breached the aforementioned duties in that its

                          a.       Failed to provide Plaintiff with a reasonably safe place to work,

                          b.       Failed to maintain the roof bolter that injured Plaintiff in a safe

                                   operating condition,

                          c.       Failed to   remove the unsafe roof bolter that injured Plaintiff from

                                   service,   and

                          d.       Failed to exercise ordinary care for Plaintiffs safety.

                          77.   As a direct and proximate         result   of Defendant, Coal Field Transports,        Inc.\s,


                negligence, Plaintiff sustained and suffered serious, permanent and progressive injuries to his

                body, physical pain and suffering, mental anguish and suffering, pennanent physical impairment,

                loss   of wages and benefits,        loss   of earnings capacity and benefits, loss of capacity to enjoy             life


                and has become responsible            for past   and future medical      bills.                                  -




                                      count YI, (J. H. FLETCHER a CO.-NEGLIGENCE)
                          1-76. Plaintiff realleges         and incorporates herein by reference the allegations contained                  in


                paragraphs 1-76 of his Complaint as though fully set forth herein.

                         78. Defendant,       J.   H. Fletcher 8c Co., fabricated, designed, packaged, shipped, sold,

                serviced and/or distributed the roof bolter that caused Plaintiffs injuries.

                         79. Defendant,       J.   H. Fletcher 84 Co., owed to Plaintiff a duty to use reasonable care in the

                manufacturing, fabricating, designing, packaging, shipping,                  selling, servicing   and/or distributing

                the roof bolter that injured Plaintiff

                         80. Defendant,       J.   H. Fletcher 8c Co., breached the aforementioned duty in             thatz




                                                                     Page 12 of 15
Case 20-41308   Doc 338         Filed 04/17/20 Entered 04/17/20 13:14:33                            Main Document
                                          Pg 63 of 101



            The roof bolter was designed and manufactured in a manner that

            allowed the    drill steel to rotate at   an excessive speedg   _




            The roof bolter was serviced in a manner that allowed the drill                steel


            to rotate at   an excessive speedg

            The roof bolter was designed and manufactured in a way that positioned

            the operator    where he could be struck with a drill     steelg


            The roof bolter was designed and manufactured without a guard or other

            device to prevent the operator from being struck by a               drill steel.


            The roof bolter was designed and manufactured           in   a-manner that would

            allow excessive     drill   feed pressuresg

            The roof bolter was served        in a manner that allowed excessive drill feed


            pressuresg


            The roof bolter was designed and manufactured in a manner that would

            allow the joystick control to stickg

            The roof bolter was serviced in a manner that allowed the joystick                 control


            to stickg


            There were no adequate warnin gs affixed to the machine or provided to the

            operator which would         warn of excessive drill speedg

            There were no adequate warnings affixed to the machine or provided to the

            operator which     would warn of excessive drill feed pressuresg and

            There were no adequate warnings affixed to the machine or provided to the

            operator    which would warn of the joystick control sticking.




                                              Page 13 of 15
l.\l   I
           Case
           it
                20-41308                Doc 338         Filed 04/17/20 Entered 04/17/20 13:14:33                                     Main Document
  (RY       11
                                                                  Pg 64 of 101



                           81. That as a direct     and proximate      result   of Defendant,       J.   H. Fletcher 84 Cofs,

                 negligence, Plaintiff sustained and suffered serious, permanent and progressive injuries to his

                 body, physical pain and suffering, mental anguish and suffering, permanent physical impairment,

                 loss   of wages and benefits,     loss   of earning capacity and benefits, loss of capacity to enjoy                  life


                 and has become responsible for past and future medical                   bills.         A




                               COUNT VII (J. H._FLET_CH_ER 8c C0.-STRICT PRODUCT LIABILITY)
                           1-81. Plaintiff realleges      and incorporates herein by reference the allegations contained in

                 paragraphs 1-81 of his Complaint as though fully set forth herein.

                          82.      At the time the product was designed, manufactured,                   distributed, supplied and/or putt


                 into the stream of commerce         by Defendant, J. H. Fletcher 8c Co., it was in                   a defective condition

                 and unreasonably dangerous when put to a reasonably anticipated use in the following respectsz

                          a.         The roof bolter was designed and manufactured                  in a     manner that

                                     allowed the   drill steel to rotate at   an excessive speedg

                          b.         The roof bolter was designed and manufactured in a way that

                                     positioned the operator where he could be struck with the                    drill steelg


                          c.
                               t


                                     The roof bolter was designed and manufactured without a guard                          or


                                     other device to prevent the operator from being struck by a                      drill steelg


                          d          The roof bolter was designed and manufactured in a manner that would

                                     allow excessive    drill   feed pressuresg

                          e.         The roof bolter was designed and manufactured                  in a     manner that

                                     would allow the joystick control to         stickg


                          f.         There were no adequate warnings affixed              to the    machine or provided

                                     to the operator   which would warn of excessive               drill     speedg




                                                                     Page 14 of 15



                                                                                                                                 o
    x_1-InCase 20-41308             Doc 338              Filed 04/17/20 Entered 04/17/20 13:14:33                                           Main Document
t

      K 6 16
     4-
                                                                   Pg 65 of 101



                  g.            There were no adequate warnings affixed to the machine or provided

                                to the operator        which would warn of excessive               drill        feed pressuresg and


                  h.            There were no adequate warnings affixed to the machine or provided to

                                the operator   which would wam of the joystick control                            sticking.


                   83.     As   a direct   and proximate resultof the aforesaid defective roof bolter,                                Plaintiff


                                                                               his body, physical pain and
           sustained and suffered serious, permanent and progressive injury to

           suffering, mental anguish         and suffering, permanent physical impaiment, loss of wages and

                            of earning capacity and benefits, loss of capacity to enjoy                                 life     and has become
           benefits, loss


           responsible for past and future medical bills.                                                                    A




                  WHEREFORE, Plaintiff respectfully prays that this Court enter judgment in his favor
           and against the Defendants in an amount in excess of FIFTY
                                                                      THOUSAND DOLLARS
                                                       as permitted   by law as well   as all costs               and expenses allowed by
           (S50,000.00) plus        all interest


           law.        t




                                                               Respectfully submitted,

                                                               GOLDENB
                                                                                                     if     5




                                                                                        it    J

                                                               ANYK           OLI                          LAND,         .
                                                                                             .,   ..,,__




                                                                                   _




                                                               By       (
                                                                               4




                                                                            Thomas J. Lech 546256261
                                                                         tlechQghalaw.com
                                                                         2227 South State Route 157
                                                                         P.O. Box 959                               -




                                                                        iEdwai-dsville, IL 62025
                                                                         Telephonez (618) 656-5150
                                                                         Attorney for Plaintijf
            PLAINTIFF DEMANDS
            TRIAL BY JURY
                                                   6




                                                                      Page 15 of 15
(xviCase 20-41308                                       Doc 338             Filed 04/17/20 Entered 04/17/20 13:14:33
                                                                                      Pg 66 of 101
                                                                                                                                                                                                                           Main Document
1.5-   -Y1   1-I




                                                                             IN THE CIRCUIT COURT
                                                                            FOURTH JUDICIAL CIRCUIT
                                                                   MONTGOMERY COUNTY, ILLINOIS
                    CORY LEITSCHUH,
                                                   Plaintiff,
                                                                                                                                                                                                                           APR 2 3            2015
                    v.                                                                                                              No.               )5, L-5
                                                                                                                                                                                                                     amziwswst
                                                                                                                                                                                                                      ..   .
                                                                                                                                                                                                                            er
                    HILLSBORO ENERGY, LLC, PATTON
                                                                                                                                                                                                                                     __
                                                                                                                                                                                                                                Juasami Circuit
                                                                                                                                                                                                                                          _
                                                                                                                                                                                                                     477-I


                    MINING, LLC, FORESIGHT ENERGY,                                    \_/\J\_/\-/\Z\_/\-/Q/L/\-/\)\-/N./E




                    LLC, FORESIGHT ENERGY SERVICES,
                    LLC, F ORESIGHT ENERGY, LP,
                    COALFIELD TRANSPORT, INC.,                                  and
                    J. H. FLETCHER 8c CO.,


                                                   Defendants.

                                                                 AFFIDAVIT OF PLAINTIFFIS COUNSEL
                                                           PURSUANT TO SUPREME COURT RULE 222(bl
                                         Thomas J. Lech, on oath, deposes and states as followsz

                                         1.        I   am the attorney for Plaintiff in the above-entitled cause.
                                         2.        The money damages sought by Plaintiff                                                    1.1
                                                                                                                                                      A       he   -
                                                                                                                                                                       .   s
                                                                                                                                                                               -
                                                                                                                                                                                            1.
                                                                                                                                                                                                     P



                                                                                                                                                                                                             HI            0.




                                                                                                                                                                                        I




                                                                                                                                     THOMI1k\SJ.II5ZEflI51II
                                                                                                                            V




                                                                                                                                     er                                                                                              2015.
                                         Subscribed and sworn to before           me thisoz /                                                     day of                                    .                                    ,




                                                                                                                                                                                                                           7
                                                             I

                                                                                                                                                                                   .a
                                                                                                                                                                                            W
                                              I




                                              cueau ALTHARDT
                                                                                                                                                                   H
                                                                                                                                                                                   -             6
                         xxx,
                                W,                                                                                                                                                                                               ,
              .-I

              Y
                    -HY)-E.--M      In        omcm.        sssu.
                                         Notezv Publie.8tataotm_innia
                                                                                                                                      __.                                               -PEAK            C   1   -

                                                                                                                                                                                                                                 .._..(,...m

                                                                                                                                              ZIARY UBL1C
                                                                        -




              \
                                                                                                                                                  I       V




                                          My Comrgussmn      Expsros
                         .
                                                  Apni 02 2018
                             ,___




                     Thomas              J.   Lech 86256261
                     GOLDENBERG HELLER ANTOGNOLI 80 ROWLAND, P.C.
                     2227 South State Route 157
                     P.O. Box 959
                     Edwardsville, IL 62025
                     Emailz t1ech(6)ghalaw.com
                     P2 618-656-5150
                     F1 618-656-6230
                     Attorney for Plaintiff
                                                                                      Page                                      1   of 1
Case 20-41308      Doc 338           Filed 04/17/20 Entered 04/17/20 13:14:33                                      Main Document
                                               Pg 67 of 101



                   IN THE CIRCUIT COURT or MONTGOMERY COUNTY
                                       FOURTH JUDICIAL cmcvrr
                                          STATE or ILLINOIS                                                   F
     CORY LEITSCHUH,                                                                                          JUN    T-6 2015

                        .    .                                                                              i3I12,ifEL5M0Ns
                     Plamnff,                                 \/\/s/\./\/\./
                                                                                                           4n-1 Judicggfr
                                                                                                                                    I

     4   En
                                                                                     Cause No.1 15-L-8

    HILLSBORO ENERGY, LLCg PATTON)
    MINING, LLCg FORESIGHT ENERGY,)
    LLC, FORESIGHT ENERGY          )
    SERVICES, LLC3 FORESIGHT
    ENERGY, LPg COAL FIELD
    TRANSPORTS, IN C.3 and
    J. H. FLETCHER 8z CO.,
                                          ,




                                                           \/S/\/\/\-/G




                                                                                 DEFENDANT DEMANDS
                     Defendants.                                                 TRIAL BY JURY
                                 DEFENDANT J. H. FLETCHER 8z COJS
                             ANSWER TO PLAINTIFFVS COMPLAINT
              COMES NOW            Defendant,    J.   H. Fletcher 8c Co. (hereinafter uDefendant,,), by

    and through its attorneys, and for its answer to Plaintiffs Complaint,                             states as followsz


                                                BACKGROUND
              1.     This   is   an action for damages against Defendants, Hillsboro Energy, LLC,

    Patton Mining,   LLC, Foresight Energy, LLC, Foresight Energy                              Services,    LLC, Foresight

    Energy, LP, and Coal Field Transport,                 lnc.,                for    committing acts or omissions of

    negligence against the Plaintiff.

    ANSWERz        Defendant admits that Plaintiif has brought suit against the above
                   named entities. Defendant is without sufficient information to either
                   admit or deny the allegations contained in Paragraph 1 and,
                   therefore, denies the same.

              2.   This     is   an action for damages against Defendant,                         J.   H. Fletcher 8c Co.,

    based in negligence and       strict liability.




    l5-L-8
                                                                                          EXHIBIT                 Page   1   of35



                                                                                         iii-_..
Case 20-41308           Doc 338           Filed 04/17/20 Entered 04/17/20 13:14:33                Main Document
                                                    Pg 68 of 101



    ANSWERz               Defendant admits that it has been sued by Plaintiff. Defendant denies
                          that it has any liability to Plaintiff.

                                                       PARTIES
                 3.      Plaintiff is     a natural person and a resident of the City of Sorento, State of

    Illinois.


    ANSWER2              Defendant   is without sufficient information to either admit or deny
                         the allegations contained in Paragraph 3 and, therefore, denies the
                         same.

                 4.      At    all   times herein mentioned, Defendant,    I-Iillsboro   Energy, LLC, was,

    and    is,   a limited   liability   company existing under the laws of the   State   of Delaware and a

    resident      of Illinois.

    ANSWERz              Defendant is without sufficient information to either admit or deny
                         the allegations contained in Paragraph 4 and, therefore, denies the
                         same.

                 5.      At   all    times herein mentioned, Defendant, Patton Mining,       LLC, was, and

    is,   a limited    liability     company   existing under the laws of the State       of Delaware and a

    resident of Illinois.

    ANSWERz              Defendant   is without sufficient information to either admit or deny
                         the allegations contained in Paragraph 5 and, therefore, denies the
                         same.

                 6.      At   all    times herein mentioned, Defendant, Foresight Energy, LLC, was,

    and   is,    a limited   liability   company existing under the laws of the   State   of Delaware and a

    resident of Illinois.

    ANSWERz              Defendant   is without sufficient information to either admit or deny
                         the allegations contained in Paragraph 6 and, therefore, denies the
                         same.




    15-L-8                                                                                        Page 2 of 35
Case 20-41308              Doc 338            Filed 04/17/20 Entered 04/17/20 13:14:33                        Main Document
                                                        Pg 69 of 101


               7.           At      all   times herein mentioned, Defendant, Foresight Energy Services,

     LLC, was, and            is,    a limited     liability   company   existing under the laws      of the State of

    Delaware and a resident of Illinois

    AN SWERz                Defendant   is without sufficient information to either admit or deny
                            the allegations contained in Paragraph 7 and, therefore, denies the
                            same.

               8.           At   all   times herein mentioned, Defendant, Foresight Energy Services, LP,

    was, and        is,   a master limited partnership which has units           owned by residents of the          state

    of Illinois.

    ANSWERz                 Defendant     without sufficient information to either admit or deny
                                              is
                            the allegations contained in Paragraph 8 and, therefore, denies the
                            same.

              9.            At   all      times herein mentioned, Defendant, Coal Field Transports,                 Inc.,


    was, and        is,   a corporation existing under the laws of the State of West Virginia with                     its


    principal place         of business in Beckley, West Virginia.

    ANSWERz                Defendant   is without sufficient information to either admit or deny
                           the allegations contained in Paragraph 9 and, therefore, denies the
                           same.

              l0.          At    all   times herein mentioned, Defendant,        J.   H. Fletcher   8c Co.,   was, and

    is,   a corporation existing under the laws of the               State   of Delaware with   its   principal place

    of business in Huntington, West Virginia.

    AN SWERz               Defendant admits the allegations contained in paragraph                     10.

                                                   FACTUAL ALLEGATIONS
              ll.          At    all   times relevant hereto, Defendant, Hillsboro Energy,             LLC, owned,

    operated and/or controlled the Deer Run Mine in Hillsboro,                    Illinois.




    15-L-8                                                                                                    Page 3 of 35
Case 20-41308      Doc 338        Filed 04/17/20 Entered 04/17/20 13:14:33                 Main Document
                                            Pg 70 of 101



    ANSWERz        Defendant   is without sufficient information to either admit or deny
                   the allegations contained in Paragraph 11 and, therefore, denies the
                   same.

             12.   At   all    times relevant hereto, Defendant, Hillsboro Energy,        LLC, was

    engaged in the business of mining coal at the Deer Run Mine in Hillsboro,        Illinois.


    ANSWERz        Defendant is without sufficient information to either admit or deny
                   the allegations contained in Paragraph 12 and, therefore, denies the
                   same.

             l3.   At   all   times relevant hereto, Defendant, Patton Mining,        LLC, owned,

    operated and/or controlled the Deer Run Mine in Hillsboro,      Illinois.


    ANSWERz        Defendant   is without sufficient information to either admit or deny
                   the allegations contained in Paragraph 13 and, therefore, denies the
                   same.

             14.   At all times relevant hereto, Defendant, Patton Mining, LLC, was engaged

    in the business of mining coal at the   Deer Run Mine in Hillsboro, Illinois.

    ANSWERz        Defendant   is without sufficient information to either admit or deny
                   the allegations contained in Paragraph 14 and, therefore, denies the
                   same.

             15.   At   all   times relevant hereto, Defendant, Foresight Energy, LLC, owned,

    operated and/or controlled the Deer Run Mine in Hillsboro,      Illinois.


    ANSWERz        Defendant   is without sufiicient information to either admit or deny
                   the allegations contained in Paragraph 15 and, therefore, denies the
                   same.

             16.   At   all   times relevant hereto, Defendant, Foresight Energy, LLC, was

    engaged in the business of mining coal    at the   Deer Run Mine in Hillsboro,   Illinois.


    ANSWERz        Defendant   is without sufficient information to either admit or deny
                   the allegations contained in Paragraph 16 and, therefore, denies the
                   same.




    l5-L-8                                                                                 Page 4 of 35
Case 20-41308       Doc 338          Filed 04/17/20 Entered 04/17/20 13:14:33                   Main Document
                                               Pg 71 of 101



              17.   At    all   times relevant hereto, Defendant, Foresight Energy Services, LLC,

     owned, operated and/or controlled the Deer Run Mine        in Hillsboro, Illinois.

     ANSWERz        Defendant   is without sufficient information to either admit or deny
                    the allegations contained in Paragraph 17 and, therefore, denies the
                    same.                 ,




              18.   At   all    times relevant hereto, Defendant, Foresight Energy Services, LLC,

    was engaged in the business of mining coal at the Deer Run Mine in Hillsboro,              Illinois.


    ANSWERz         Defendant is without sufficient information to either admit or deny
                    the allegations contained in Paragraph 18 and, therefore, denies the
                    same.

             19.    At    all    times relevant hereto, Defendant, Foresight Energy LP, owned,

    operated and/or controlled the Deer Run Mine in Hillsboro,       Illinois.


    ANSWERz         Defendant   is without sufficient information to either admit or deny
                    the allegations contained in Paragraph 19 and, therefore, denies the
                    same.

             20.    At    all    times relevant hereto, Defendant, Foresight Energy LP, was

    engaged in the business of mining coal at the Deer Run Mine        in Hillsboro, Illinois.

    ANSWERz         Defendant   is without sufficient information to either admit or deny
                    the allegations contained in Paragraph 20 and, therefore, denies the
                    same.

             21.    At   all     times relevant hereto, Defendant, Coal Field Transports,              Inc.,


    owned, operated and/or controlled the Deer Run Mine in Hillsboro,            Illinois.


    ANSWERz         Defendant   is without sufficient information to either admit or deny
                    the allegations contained in Paragraph 21 and, therefore, denies the
                    same.

             22.    At   all    times relevant hereto, Defendant, Coal Field Transports,       Inc.,   was

    engaged in the business of mining coal at the Deer Run Mine in Hillsboro,            Illinois.




    15-L-8                                                                                     Page 5 of 35
Case 20-41308          Doc 338         Filed 04/17/20 Entered 04/17/20 13:14:33                      Main Document
                                                 Pg 72 of 101


     ANSW-ERz           Defendant  is without sufficient information to either admit or deny
                        the allegations-contained in Paragraph 22 and, therefore, denies the
                        same.

              23.       On May 2, 2013, Plaintiff, while working as a roof bolter at the Deer Run
    Mine     in Hillsboro, Illinois, sustained severe injuries to his body, including           a serious brain

    injury, all after the drill steel in the      roof bolter he was operating bent, striking Plaintiff on

    the head.
                                             H




    ANSWERz             Defendant is of information and belief that Corey Leitschuh sustained
                        an injury/injuries on or about May 2, 20133 as to the remaining
                        allegations therein, defendant is without sufficient information to
                        either admit or deny the allegations contained in Paragraph 23 and,
                        therefore, denies the same.

              24.       The roof      bolter, described as Fletcher    Model DDR-17-B S/N-2010035

    (nroof bolteru) which caused the Plaintiffs injuries lacked hydraulic drill guides, had

    excessive      drill rotation   speeds, and excessive hydraulic   drill   feed pressures.

    ANSWERz             Defendant is of information and belief, based upon a report from the
                        United States Department of Labor, Mine Safety 8z Health
                        Administration that a roof bolting machine with a serial number
                        2010035 was in use at the time Corey Leitschuh was reported to have
                        had an accident. Defendant is of information and belief that serial
                        number 2010035 was and had been materially modified from original
                        equipment manufacturer specifications. Any and all allegation
                        therein of liability as to this defendant is denied.

             25.        Defendant,     J.   H. Fletcher 84 Co., manufactured and sold the roof bolter

    which caused the        injuries to Plaintiff to Hillsboro Energy,         LLC, Patton Mining, LLC,

    Foresight Energy,       LLC, Foresight Energy       Services,   LLC,   or Coal. Field Transports, Inc.

    ANSWERz             Any   allegation that a roof bolting machine designed, manufactured
                        and sold by     this Defendant ttcaused the injuries to Plaintiff to
                       Hillsboro Energy, LLC, Patton Mining, LLC, Foresight Energy, LLC,
                       Foresight Energy LLC or Coal Field Transports, Incii is denied.
                       Defendant is of information and belief, based upon a report from the
                       United States. Department of Labor, Mine Safety 8c Health
                       Administration that a roof bolting machine with a serial number



    15-L-8                                                                                          Page 6 of 35
Case 20-41308          Doc 338        Filed 04/17/20 Entered 04/17/20 13:14:33                         Main Document
                                                Pg 73 of 101

                                                                                           1




                        2010035 was in use at the time Corey Leitschuh was reported to have
                        had an accident. Defendant has not been able to confirm product
                        identification and as such, Defendant is without sufficient information
                        to either admit or deny the allegations contained in Paragraph 25 and,
                        therefore, denies the same.

                26.    Defendant,     J.   H. Fletcher 8c Co., assembled and/or installed the roof bolter

    which caused Plaintiffs         injuries at the   Deer Run Mine in Hillsboro,     Illinois.


    ANSWERz            Any     allegation that uthe roof bolter caused Plaintiffs injuriesv                       is
                       denied. Defendant is of information and belief, based upon a report
                       from the United States Department of Labor, Mine Safety 8z Health
                       Administration that a roof bolting machine with a serial number
                       2010035 was in use at the time Corey Leitschuh was reported to have
                       had an accident. As to the remaining allegations therein, Defendant
                       has not been able to confirm product identification and as such,
                       Defendant is without sufficient information to either admit or deny
                       the allegations contained in Paragraph 26 and, therefore, denies the
                       same.

               27.     Defendants, Hillsboro Energy, LLC, Patton Mining,                   LLC,        Foresight

    Energy, LLC, Foresight Energy Services, LLC, Coal Field Transports,                        Inc.,   and   J.   H.

    Fletcher 84 C0,,     knew    or should have       known   that the roof bolter   which injured      Plaintiff

    lacked hydraulic     drill   guides, had excessive drill rotation speeds, had excessive hydraulic

    drill    feed pressures, and a wom. joystick control.

    ANSWER2            All allegations within paragraph 27 directed to this defendant are
                       denied. As to those allegations directed to a party other than this
                       defendant, no response is required by the Rules of Civil Procedure.
                       To the extent that a response is deemed necessary, defendant is of
                       information and belief that serial number 2010035 had been
                       materially modified, as to the remaining allegations therein,
                       Defendant is without sufficient information to either admit or deny
                       the allegations contained in Paragraph 27 and, therefore, denies the
                       same.

                                 COUNT I (HILLSBORO ENERGY, LLC)
               1-27.   Plaintiff realleges     and incorporates herein by reference the            allegations

    contained in paragraphs 1-27 of his Complaint as though fully set forth herein.



    15-L-8                                                                                             Page 1 of 35
Case 20-41308           Doc 338          Filed 04/17/20 Entered 04/17/20 13:14:33                 Main Document
                                                   Pg 74 of 101



     ANSWERz             Defendant incorporates its answers to Paragraphs               1    through 27 of
                                  Complaint as though fully set forth herein.
                         PlaintifPs

               28.       Upon       information and belief, Defendant, Hillsboro Energy, LLC, was at

     all   times relevant hereto, an noperatorn and/or ncontrollern of the aforementioned Deer

     Run Mine        in Hillsboro, Illinois within the   meaning of state and federal mining laws and

     regulations.

     ANSWERz             The allegations in this paragraph are expressly directed to a party
                        other than this defendant and as such, no response is required by the
                        Rules of Civil Procedure. To the extent that a response is deemed
                        necessary, Defendant is without sufficient information to either admit
                        or deny the allegations contained in Count I, Paragraph 28 and,
                        therefore, denies the same.

               29.      At    all   times relevant hereto, Defendant, Hillsboro Energy, LLC, either

    controlled the mining activities at          Deer Run Mine in Hillsboro,      Illinois   or retained the

    right to   do so.

    ANSWERz             The  allegations in this paragraph are expressly directed to a party
                        other than this defendant and as such, no response is required by the
                        Rules of Civil Procedure. To the extent that a response is deemed
                        necessary, Defendant is without sufficient information to either admit
                        or deny the allegations contained in Count I, Paragraph 29 and,
                        therefore, denies the same.

               30.      Upon        information and belief, at   all   times relevant hereto, Defendant,

    Hillsboro Energy,        LLC, owned the roof bolter which caused Plaintiffs injuries.

    ANSWERz             The  allegations in this paragraph are expressly directed to a party
                        other than this defendant and as such, no response is required by the
                        Rules of Civil Procedure. To the extent that a response is deemed
                        necessary, Defendant is without sufficient information to either admit
                        or deny the allegations contained in Count I, Paragraph 30 and,
                        therefore, denies the same.

             31.        At   all    times relevant hereto, Defendant, Hillsboro Energy, LLC, had the

    duty of providing the Plaintiff a reasonably safe place to work.




    15-L-8                                                                                        Page 8 of 35
Case 20-41308           Doc 338        Filed 04/17/20 Entered 04/17/20 13:14:33             Main Document
                                                 Pg 75 of 101



     ANSWERz            The allegations in this paragraph are expressly directed to a party
                        other than this defendant and as such, no response is required by the
                        Rules of Civil Procedure. To the extent that a response is deemed
                        necessary, Defendant is without sufficient information to either admit
                        or deny the allegations contained in Count I, Paragraph 31 and,
                        therefore, denies the same.

                  32.   At   all   times relevant hereto, Defendant, Hillsboro Energy, LLC, had the

    duty to maintain machinery and equipment in a safe opeiating condition.

    AN SWERz            The                      paragraph are expressly directed to a party
                               allegations in this
                        other than this defendant and as such, no response is required by the
                        Rules of Civil Procedure. To the extent that a response is deemed
                        necessary, Defendant is without sufficient information to either admit
                        or deny the allegations contained in Count I, Paragraph 32 and,
                        therefore, denies the same.

                 33.    At   all   times relevant hereto, Defendant, Hillsboro Energy, LLC, had the

    duty to remove unsafe machinery and equipment from service.

    ANSWERz             The  allegations in this paragraph are expressly directed to a party
                        other than this defendant and as such, no response is required by the
                        Rules of Civil Procedure. To the extent that a response is deemed
                        necessary, Defendant is without sufficient information to either admit
                        or deny the allegations contained in Count I, Paragraph 33 and,
                        therefore, denies the same.

                 34.    At   all   times relevant hereto, Defendant, Hillsboro Energy, LLC, had a

    duty to exercise ordinary care for Plaintiffs safety.

    AN SWER2            The  allegations in this paragraph are expressly directed to a party
                        other than this defendant and as such, no response is required by the
                        Rules of Civil Procedure. To the extent that a response is deemed
                        necessary, Defendant is without sufficient information to either admit
                        or deny the allegations contained in Count I, Paragraph 34 and,
                        therefore, denies the same.
                 35.    Defendant, Hillsboro Energy, LLC, breached the aforementioned duties in

    that   itz



                 a.     Failed to provide Plaintiff with a reasonably safe place to work,

                 b.     Failed to maintain the roof bolter that injured Plaintiff in a safe operating



    15-L-8                                                                                  Page 9 of35
Case 20-41308      Doc 338              Filed 04/17/20 Entered 04/17/20 13:14:33                    Main Document
                                                  Pg 76 of 101


                                           I




                    conditiong

              c.    Failed to      remove      the unsafe roof bolter that injured Plaintiff from service,

                    and

              d.    Failed to exercise ordinary care for Plaintiffs safety.

     ANSWERz        The                     paragraph are expressly directed to a party
                           allegations in this
                    other than this defendant and as such, no response is required by the
                    Rules of Civil Procedure. To the extent that a response is deemed
                    necessary, Defendant is without sufficient information to either admit
                    or deny the allegations contained in Count I, Paragraph 35 and all
                    subparts thereto and, therefore, denies the same.

             36.    As a       direct   and proximate    result   of Defendant, Hillsboro Energy, LLCls,

    negligence, Plaintiff sustained and suffered serious, permanent and progressive injuries to

    his body, physical pain       and    suffering,   mental anguish and suffering, permanent physical

    impairment, loss of wages and benefits, loss of earnings capacity and benefits, loss of

    capacity to enjoy   life   and has become responsible for past and future medical bills.

    ANSWERz         The allegations in this paragraph are expressly directed to a party
                   other than this defendant and as such, no response is required by the
                   Rules of Civil Procedure. To the extent that a response is deemed
                   necessary, Defendant is without sufficient information to either admit
                   or deny the allegations contained in Count I, Paragraph 36 and,
                   therefore, denies the same.

                                  COUNT II (PATTON MINING, LLC)
             1-misnumbered paragraph 37, numbered as paragraph 627,1                          Plaintiff

    realleges and incorporates herein          by reference the allegations contained in paragraphs           1-


    27 of his Complaint as though fully set forth herein.

    ANSWERz        Defendant incorporates its answers to Paragraphs 1 through 27 and
                   through 37 of Plaintiffs Complaint as though fully set forth herein.

             38 (misnumberedas 371.               Upon    information and belief, Defendant, Patton

    Mining, LLC, was      at all   times relevant hereto, an        lloperatorll   and/or lleontrolleru of the



    15-L-8                                                                                         Page 10 of 35
Case 20-41308        Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33                     Main Document
                                           Pg 77 of 101


     aforementioned Deer      Run Mine     in Hillsboro, Illinois within the     meaning of   state   and

     federal   mining laws and regulations.

     ANSWERz          The  allegations in this paragraph are expressly directed to a party
                      other than this defendant and as such, no response is required by the
                      Rules of Civil Procedure. To the extent that a response is deemed
                      necessary, Defendant is without sufficient information to either admit
                      or deny the allegations contained in Count II Paragraph 38
                      lmisnumbered as 371 and, therefore, denies the same.

               39 fmisnumberedas    381.         At   all   times relevant hereto, Defendant, Patton

    Mining, LLC, either controlled the mining activities             at   Deer Run Mine in Hillsboro,

    Illinois or retained the right to   do so.

    ANSWERz          The  allegations in this paragraph are expressly directed to a party
                     other than this defendant and as such, no response is required by the
                     Rules of Civil Procedure. To the extent that a response is deemed
                     necessary, Defendant is without sufficient information to either admit
                     or deny the allegations contained in Count II Paragraph 39
                     (misnumbered as 381 and, therefore, denies the same.

               40 (misnumbered as   391.         At   all   times relevant hereto, Defendant, Patton

    Mining, LLC, had the duty of providing the Plaintiff a reasonably safe place to work.

    ANSWERz          The  allegations in this paragraph are expressly directed to a party
                     other than this defendant and as such, no response is required by the
                     Rules of Civil Procedure. To the extent that a response is deemed
                     necessary, Defendant is without sufficient information to either admit
                     or deny the allegations contained in Count                    H
                                                                            Paragraph 40
                     lmisnumbered as 391 and, therefore, denies the same.


             41 fmisnumbered as 401.             At   all   times relevant hereto, Defendant, Patton

    Mining, LLC, had the duty to maintain machinery and equipment in a safe operating

    condition.

    ANSWERz          The  allegations in this paragraph are expressly directed to a party
                     other than this defendant and as such, no response is required by the
                     Rules of Civil Procedure. To the extent that a response is deemed
                     necessary, Defendant is without sufficient information to either admit



    I5-L-8                                                                                 Page ll of 35
Case 20-41308      Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33                Main Document
                                          Pg 78 of 101


                    or deny the allegations contained in Count II Paragraph 41
                    lmisnumbered as 401 and, therefore, denies the same.

              42 lmisnumberedas   411.     At   all   times relevant hereto, Defendant, Patton

     Mining, LLC, had the duty to remove unsafe machinery and equipment from service.

     ANSWER2        The  allegations in this paragraph are expressly directed to a party
                    other than this defendant and as such, no response is required by the
                    Rules of Civil Procedure. To the extent that a response is deemed
                    necessary, Defendant is without sufficient information to either admit
                    or deny the allegations contained in Count II Paragraph 42
                    lmisnumbered as 411 and, therefore, denies the same.

             43 (misnumberedas 421.        At   all   times relevant hereto, Defendant, Patton

    Mining, LLC, had a duty to exercise ordinary care for Plaintiffs   safety.

    ANSWER2         The allegations in this paragraph are expressly directed to a party
                    other than this defendant and as such, no response is required by the
                    Rules of Civil Procedure. To the extent that a response is deemed
                    necessary, Defendant is without sufficient information to either admit
                    or deny the allegations contained in Count               H
                                                                           Paragraph 43
                    lmisnumbered as 421 and, therefore, denies the same.

             441misnumberedas 431.         Defendant, Patton Mining, LLC, breached the

    aforementioned duties in that its

             a.    Failed to provide Plaintiff with a reasonably safe place to work,

             b.    Failed to maintain the roof bolter that injured Plaintiff in a safe operating

                   condition,

             C.    Failed to remove the unsafe roof bolter that injured Plaintiff from serviceg

                   and

             d.    Failed to exercise ordinary care for Plaintiffs safety.

    AN SWERz       The                     paragraph are expressly directed to a party
                          allegations in this
                   other than this defendant and as such, no response is required by the
                   Rules of Civil Procedure. To the extent that a response is deemed
                   necessary, Defendant is without sufficient information to either admit
                   or deny the allegations contained in Count II Paragraph 44



    15-L-8                                                                             Page l2 of 35
Case 20-41308        Doc 338          Filed 04/17/20 Entered 04/17/20 13:14:33                     Main Document
                                                Pg 79 of 101



                      lmisnumbered as 431 and           all   subparts thereto, and, therefore, denies
                      the same.

             451misnumberedas441.                As a   direct    and proximate       result   of Defendant,

     Patton Mining, LLCls, negligence, Plaintiff sustained and suffered serious, permanent

    and progressive     injuries to his body, physical pain             and suffering, mental anguish and

    suffering,    permanent physical impairment, loss of wages and benefits, loss of earnings

    capacity and benefits, loss of capacity to enjoy           life   and has become responsible for past

    and -future medical bills.

    ANSWERz           The  allegations in this paragraph are expressly directed to a party
                      other than this defendant and as such, no response is required by the
                      Rules of Civil Procedure. To the extent that a response is deemed
                      necessary, Defendant is without sufficient information to either admit
                      or deny the allegations contained in Count                        H
                                                                             Paragraph 45
                      lmisnumbered as 441 and, therefore, denies the same.

                             COUNT III (FORESIGHT ENERGY, LLC1
             1   misnumbered 46, misnumbered as 627,1                 Plaintiif realleges   and incorporates

    herein by reference the allegations contained in paragraphs 1-27 of his Complaint as

    though   fully set forth herein.


    ANSWER2          Defendant incorporates its answers to Paragraphs 1 through 27 and
                     through 45 lmisnumbered as 441 of Plaintiffs Complaint as though
                     fully set forth herein.

             47 fmisnumbered as 451.            Upon    information and belief, Defendant, Foresight

    Energy, LLC, was        at all   times relevant hereto, an noperatoru and/or ncontrolleru of the

    aforementioned Deer        Run Mine      in I-Iillsboro, Illinois within the     meaning of    state   and

    federal mining laws and regulations.

    ANSWERz The           allegations in this paragraph are expressly directed to a party
                     other than this defendant and as such, no response is required by the
                     Rules of Civil Procedure. To the extent that a response is deemed
                     necessary, Defendant is without sufficient information to either admit



    15-L-8                                                                                        Page 13 of 35
Case 20-41308        Doc 338       Filed 04/17/20 Entered 04/17/20 13:14:33                   Main Document
                                             Pg 80 of 101



                       or deny the -allegations contained in Count IH Paragraph 47
                       Imisnumbered as 451 and, therefore, denies the same.

               48 lmisnumbered as 461.           At   all   times relevant hereto, Defendant, Foresight

    Energy, LLC, either controlled the mining activities at Deer               Run Mine   in I-Iillsboro,

    Illinois   or retained the right to do so.

    ANSWERz           The  allegations in this paragraph are expressly directed to a party
                      other than this defendant and as such, no response is required by the
                      Rules of Civil Procedure. To the extent that a response is deemed
                      necessary, Defendant is without sufficient information to either admit
                      or deny the allegations contained in Count IH Paragraph 48
                      lmisnumbered as 461 and, therefore, denies the same.

               49 lmisnumbered as 471.           At   all   times relevant hereto, Defendant, Foresight

    Energy, LLC, had the duty of providing the Plaintiff a reasonably safe place to work.

    ANSWERz           The                     paragraph are expressly directed to a party
                            allegations in this
                      other than this defendant and as such, no response is required by the
                      Rules of Civil Procedure. To the extent that a response is deemed
                      necessary, Defendant is without sufficient information to either admit
                      or deny the allegations contained in Count III Paragraph 49
                      lmisnumbered as 471 and, therefore, denies the same.

               501misnumbered as 481.            At   all   times relevant hereto, Defendant, Foresight

    Energy, LLC, had the duty to maintain machinery and equipment in a safe operating

    condition.

    ANSWERz           The  allegations in this paragraph are expressly directed to a party
                      other than this defendant and as such, no response is required by the
                      Rules of Civil Procedure. To the extent that a response is deemed
                      necessary, Defendant is without sufficient information to either admit
                      or deny the allegations contained in Count IH Paragraph 50
                      lmisnumbered as 481 and, therefore, denies the same.

             51 fmisnumbered as 491.             At   all   times relevant hereto, Defendant, Foresight

    Energy, LLC, had the duty to remove unsafe machinery and equipment from service.

    ANSWERz           The  allegations in this paragraph are expressly directed to a party
                      other than this defendant and as such, no response is required by the



    15-L-8                                                                                   Page 14 of 35
Case 20-41308      Doc 338          Filed 04/17/20 Entered 04/17/20 13:14:33                    Main Document
                                              Pg 81 of 101



                    Rules of Civil Procedure. To the extent that a response is deemed
                    necessary, Defendant is without sulficient information to either admit
                    or deny the allegations contained in Count III Paragraph 51
                    lmisnumbered as 491 and, therefore, denies the same.

             52ImisnLm1bered as 501.          At   all    times relevant hereto, Defendant, Foresight

    Energy, LLC, had a duty to exercise ordinary care for Plaintiff s safety.

    ANSWERz         The  allegations in this paragraph are expressly directed to a party
                    other than this defendant and as such, no response is required by the
                    Rules of Civil Procedure. To the extent that a response is deemed
                    necessary, Defendant is without sumcient information to either admit
                    or deny the allegations contained in Count IH Paragraph 52
                    lmisnumbered as 501 and, therefore, denies the same.

             53 lmisnumberedas 511.           Defendant, Foresight Energy,          LLC, breached      the

    aforementioned duties in that its

             a.    Failed to provide Plaintiff with a reasonably safe place to workg

             b.    Failed to maintain the roof bolter that injured Plaintiff in a safe operating

                   condition,

             c.    Failed to remove the unsafe roof bolter that injured Plaintiff iiom service,

                   and

             d.    Failed to exercise ordinary care for Plaintiff s safety.

    AN SWERz       The  allegations in this paragraph are expressly directed to a party
                   other than this defendant and as such, no response is required by the
                   Rules of Civil Procedure. To the extent that a response is deemed
                   necessary, Defendant is without sufficient information to either admit
                   or deny the allegations contained in Count HI Paragraph 53
                   lmisnumbered as 511 and all subparts thereto, and, therefore, denies
                   the same.

             54 Imisnumberedas 521.           As a       direct   and proximate   result   of Defendant,

    Foresight Energy,   LI_.Cls,   negligence, Plaintiff sustained and suffered serious, permanent

    and progressive   injuries to his body, physical pain           and   suffering, mental anguish   and




    15-L-8                                                                                    Page 15 of35
Case 20-41308        Doc 338          Filed 04/17/20 Entered 04/17/20 13:14:33                               Main Document
                                                Pg 82 of 101



     suffering,   permanent physical impairment,               loss   of wages and         benetits, loss   of eamings

     capacity and benefits, loss of capacity to enjoy                 life   and has become responsible for past

    and future medical      bills.


    ANSWERz           The  allegations in this paragraph are expressly directed to a party
                      other than this defendant and as such, no response is required by the
                      Rules of Civil Procedure. To the extent that a response is deemed
                      necessary, Defendant is without suhicient information to either admit
                      or deny the allegations contained in Count IH Paragraph 54
                      lmisnumbered as 521 and, therefore, denies the same.

                      COUNT IV (FORESIGHT ENERGY SERVICES. LLC)
             1   misnumbered 55, misnumbered as 44275                        Plaintiff realleges   and incorporates

    herein by reference the allegations contained in paragraphs 1-27 of his Complaint as

    though fully    set forth herein.


    ANSWERz           Defendant incorporates its answers to Paragraphs 1 through 27 and
                      through 54 lmisnumbered as 521 of Plaintiffs Complaint as though
                      fully set forth herein.

             56 (misnumbered as 531.                Upon       information and belief, Defendant, Foresight

    Energy Services, LLC, was           at all   times relevant hereto, an Noperatorn and/or llcontrollern

    of the aforementioned Deer Run Mine in Hillsboro,                         Illinois   within the meaning of state

    and federal mining laws and regulations.

    ANSWERz           The allegations in this paragraph are expressly directed to a party
                     other than this defendant and as such, no response is required by the
                     Rules of Civil Procedure. To the extent that a response is deemed
                     necessary, Defendant is without sufficient information to either admit
                     or deny the allegations contained in Count IV Paragraph 56
                     lmisnumbered as 531 and, therefore, denies the same.

             57 fmisnumbered as        541.         At   all   times relevant hereto, Defendant, Foresight

    Energy Services, LLC,            either controlled the        mining        activities at   Deer Run Mine         in

    Hillsboro, Illinois or retained the right to         do so.




    15-L-8                                                                                                  Page 16 of 35
Case 20-41308        Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33                  Main Document
                                           Pg 83 of 101


     ANSWERz          The   allegations in this paragraph are expressly directed to a party
                      other than this defendant and as such, no response is required by the
                      Rules of Civil Procedure. To the extent that a response is deemed
                      necessary, Defendant is without sufficient information to either admit
                      or deny the allegations contained in Count IV Paragraph 57
                      lmisnumberedas 541 and, therefore, denies the same.

               58 fmisnumbered as 551.     At   all   times relevant hereto, Defendant, Foresight

     Energy Services, LLC, had the duty of providing the       Plaintiff   a reasonably safe place to

     work.

    ANSVVERz          The  allegations in this paragraph are expressly directed to a party
                      other than this defendant and as such, no response is required by the
                      Rules of Civil Procedure. To the extent that a response is deemed
                      necessary, Defendant is without sufficient information to either admit
                      or deny the allegations contained in Count IV Paragraph 58
                      lmisnumbered as 551 and, therefore, denies the same.

               59 lmisnumbered as 561.     At   all   times relevant hereto, Defendant, Foresight

    Energy Services, LLC, had the duty       to maintain     machinery and equipment in a safe

    operating condition.

    ANSVVERz         The  allegations in this paragraph are expressly directed to a party
                     other than this defendant and as such, no response is required by the
                     Rules of Civil Procedure. To the extent that a response is deemed
                     necessary, Defendant is without sufficient information to either admit
                     or deny the allegations contained in Count IV Paragraph 59
                     lmisnumbered as 561 and, therefore, denies the same.

               60 fmisnumbered as   571.   At   all   times relevant hereto, Defendant, Foresight

    Energy Services, LLC, had the duty to remove unsafe machinery and equipment                  hom
    service.


    ANSWERz          The  allegations in this paragraph are expressly directed to a party
                     other than this defendant and as such, no response is required by the
                     Rules of Civil Procedure. To the extent that a response is deemed
                     necessary, Defendant is without sufficient information to either admit
                     or deny the allegations contained in Count IV Paragraph 60
                     lmisnumbered as 561 and, therefore, denies the same.



    l5-L-8                                                                                Page l7 of 35
Case 20-41308      Doc 338       Filed 04/17/20 Entered 04/17/20 13:14:33                  Main Document
                                           Pg 84 of 101

                                                                    1




             61 lmisnumbered as 581.        At   all   times relevant hereto, Defendant, Foresight

     Energy Services, LLC, had a duty to exercise ordinary care for Plaintiffs       safety.


     ANSWERz        The  allegations in this paragraph are expressly directed to a party
                    other than this defendant and as such, no response is required by the
                    Rules of Civil Procedure. To the extent that a response is deemed
                    necessary, Defendant is without sufficient information to either admit
                    or deny the allegations contained in Count IV Paragraph 61
                    Imisnumbered as 581 and, therefore, denies the same.

             62 (misnumbered as 591.       Defendant,       Foresight      Energy   Services,    LLC,

     breached the aforementioned duties in that itz

             a.     Failed to provide Plaintiff with a reasonably safe place to workg

             b.     Failed to maintain the roof bolter that injured Plaintiff in a safe operating

                    condition,

             c.     Failed to remove the unsafe roof bolter that injured Plaintiff from serviceg

                    and

             d.     Failed to exercise ordinary care for Plaintiff s safety.

    ANSWERz         The  allegations in this paragraph are expressly directed to a party
                    other than this defendant and as such, no response is required by the
                    Rules of Civil Procedure. To the extent that a response is deemed
                    necessary, Defendant is without sufficient information to either admit
                    or deny the allegations contained in Count IV Paragraph 62
                    lmisnumbered as 591 and all subparts thereto, and, therefore, denies
                    the same.

             63 (misnumbered as 601.       As    a direct and proximate result of Defendant,

    Foresight Energy Services, LLCls, negligence, Plaintiff sustained and suifered serious,

    permanent and progressive      injuries to his     body, physical pain and suffering, mental

    anguish and suffering, permanent physical impairment, loss of wages and benefits, loss of

    earnings capacity and benefits, loss of capacity to enjoy      life   and has become responsible

    for past and future medical bills.




    15-L-8                                                                                 Page 18 of 35
Case 20-41308       Doc 338         Filed 04/17/20 Entered 04/17/20 13:14:33                       Main Document
                                              Pg 85 of 101



     ANSWER2          The allegations in this paragraph are expressly directed to a party
                      other than this defendant and as such, no response is required by the
                      Rules of Civil Procedure. To the extent that a response is deemed
                      necessary, Defendant is without sufficient information to either admit
                      or deny the allegations contained in Count IV Paragraph 61
                      lmisnumbered as 601 and, therefore, denies the same.

                    COUNT v 1Mislabeled as IVUFORESIGHT ENERGY LP)
              lmisnmnbered 64, misnumberedas                66279,.   Plaintiff realleges   and incorporates

     herein by reference the allegations contained in paragraphs 1-27 of his Complaint as

     though   fully set forth herein.


    ANSWERz           Defendant incorporates its answers to Paragraphs 1 through 27 and
                      through 63 lmisnumbered as 601 of Plaintiffs Complaint as though
                      fully set forth herein.

              65 Imisnumbered as 611.            Upon       information and belief, Defendant, Foresight

    Energy, LP, was at       all   times relevant hereto, an Noperatorn and/or ncontrollern of the

    aforementioned Deer       Run Mine        in Hillsboro, Illinois within the      meaning of    state   and

    federal   mining laws and regulations.

    ANSWERz          The   allegations in this   paragraph are expressly directed to a party
                     other than this     defendant and as such, no response is required by the
                     Rules of Civil Procedure. To the extent that a response is deemed
                     necessary, Defendant is without sufficient information to either admit
                     or deny the allegations contained in Count V lmislabeled as IV1
                     Paragraph 65 lmisnumbered as 611 and, therefore, denies the same.

              66 lmisnumbered as      621.       At   all   times relevant hereto, Defendant, Foresight

    Energy LP,    either controlled the      mining   activities at   Deer Run Mine in Hillsboro,     Illinois

    or retained the right to do so.

    ANSWERz          The  allegations in this paragraph are expressly directed to a party
                     other than this defendant and as such, no response is required by the
                     Rules of Civil Procedure. To the extent that a response is deemed
                     necessary, Defendant is without sufficient information to either admit
                     or deny the allegations contained in Count V Imislabeled as IV1
                     Paragraph 66 Imisnumbered as 621 and, therefore, denies the same.


    15-L-8                                                                                        Page 19 of 35
Case 20-41308      Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33                Main Document
                                         Pg 86 of 101




             67 fmisnumberedas 631.       At   all   times relevant hereto, Defendant, Foresight

     Energy LP, had the duty of providing the Plaintiff a reasonably safe place to work.

     ANSWERz        The  allegations in this paragraph are expressly directed to a party
                    other than this defendant and as such, no response is required by the
                    Rules of Civil Procedure. To the extent that a response is deemed
                    necessary, Defendant is without sufficient information to either admit
                    or deny the allegations contained in Count V lmislabeled as IV1
                    Paragraph 67 lmisnumbered as 631 and, therefore, denies the same.

             68 lmisnumbered as 641.      At   all   times relevant hereto, Defendant, Foresight

     Energy LP, had the duty to maintain machinery and equipment in a safe operating

    condition.

    ANSWERz         The allegations in this paragraph are expressly directed to a party
                   other than this defendant and as such, no response is required by the
                   Rules of Civil Procedure. To the extent that a response is deemed
                   necessary, Defendant is without sufficient information to either admit
                   or deny the allegations contained in Count V lmislabeled as IV1
                   Paragraph 68 lmisnumbered as 641 and, therefore, denies the same.

             69 lmisnumbered as   651.    At   all   times relevant hereto, Defendant, Foresight

    Energy LP, had the duty to remove unsafe machinery and equipment from service.

    ANSVVERz       The  allegations in this paragraph are expressly directed to a party
                   other than this defendant and as such, no response is required by the
                   Rules of Civil Procedure. To the extent that a response is deemed
                   necessary, Defendant is without sufficient information to either admit
                   or deny the allegations contained in Count V lmislabeled as IV1
                   Paragraph 69 lmisnumbered as 651 and, therefore, denies the same.

             70 (mjsnumbered as   661.    At   all   times relevant hereto, Defendant, Foresight

    Energy LP, had a duty to exercise ordinary care for Plaintiffs   safety.

    ANSWERz        The  allegations in this paragraph are expressly directed to a party
                   other than this defendant and as such, no response is required by the
                   Rules of Civil Procedure. To the extent that a response is deemed
                   necessary, Defendant is without sufficient information to either admit
                   or deny the allegations contained in Count V lmislabeled as IV1
                   Paragraph 70 lmisnumbered as 661 and, therefore, denies the same.


    15-L-8                                                                            Page 20 of 35
Case 20-41308        Doc 338          Filed 04/17/20 Entered 04/17/20 13:14:33                    Main Document
                                                Pg 87 of 101




             71 (misnumbered as 671.              Defendant, Foresight Energy LP, breached the

     aforementioned duties in that itz

             a.       Failed to provide Plaintiff with a reasonably safe place to work,

             b.       Failed to maintain the roof bolter that injured Plaintiff in a safe operating

                      conditiong

             c.       Failed to      remove   the unsafe roof bolter that injured Plaintiff from serviceg

                      and

             d.       Failed to exercise ordinary care for Plaintiffs safety.

     ANSWERz          The  allegations in this paragraph are expressly directed to a party
                      other than this defendant and as such, no response is required by the
                      Rules of Civil Procedure. To the extent that a response is deemed
                      necessary, Defendant is without sufficient information to either admit
                      or deny the allegations contained in Count V lmislabeled as IV1
                      Paragraph 71 lmisnumbered as 671 and, therefore, denies the same.

             72 (misnumbered as 681.              As a   direct   and proximate      result   of Defendant,

    Foresight Energy LPls, negligence, Plaintiff sustained and suffered serious, permanent

    and progressive     injuries to his body, physical pain           and suifering, mental anguish and

    suffering,    permanent physical impairment, loss of wages and benefits, loss of earnings

    capacity and benefits, loss of capacity to enjoy          life   and has become responsible for past

    and future medical      bills.


    ANSWERz           The  allegations in this paragraph are expressly directed to a party
                      other than this defendant and as such, no response is required by the
                      Rules of Civil Procedure. To the extent that a response is deemed
                      necessary, Defendant is without sufficient information to either admit
                      or deny the allegations contained in Count V lmislabeled as IV)
                      Paragraph 72 Imisnumbered as 681 and, therefore, denies the same.

             COUNT VI IMislabeled as VUCOAL FIELD TRANSPORTS, INC.)
             1   misnumbered 73, misnumbered as (6279,.              Plaintiff realleges   and incorporates



    l5-L-8                                                                                       Page 21 of35
Case 20-41308        Doc 338        Filed 04/17/20 Entered 04/17/20 13:14:33                           Main Document
                                              Pg 88 of 101


     herein by reference the allegations contained in paragraphs 1-27 of his Complaint as

     though fully   set forth herein.


     ANSWERz          Defendant incorporates its answers to Paragraphs 1 through 27 and
                      through 72 lmisnumbered as 681 of Plaintifl-is Complaint as though
                      fully set forth herein.

               74 fmisnumbered 691.                  Upon information and belief,        Defendant, Coal Field

     Transports, Inc.,   was at   all   times relevant hereto, an lloperatorn and/or         lleontrollerll   of the

     aforementioned Deer      Run Mine         in Hillsboro, Illinois within the         meaning of state and

     federal   mining laws and regulations.

     ANSWERz          The  allegations in this paragraph are expressly directed to a party
                      other than this defendant and as such, no response is required by the
                      Rules of Civil Procedure. To the extent that a response is deemed
                      necessary, Defendant is without sufficient information to either admit
                      or deny the allegations contained in Count VI lmislabeled as V1
                      Paragraph 74 lmisnumbered as 691 and, therefore, denies the same.

               75 (misnumbered 701.                  At   all   times relevant hereto, Defendant, Coal Field

    Transports, Inc., either controlled the mining activities at                  Deer Run Mine in Hillsboro,

    Illinois or retained the right to     do   so.


    ANSWERz          The  allegations in this paragraph are expressly directed to a party
                     other than this defendant and as such, no response is required by the
                     Rules of Civil Procedure. To the extent that a response is deemed
                     necessary, Defendant is without sufficient information to either admit
                     or deny the allegations contained in Count VI lmislabeled as V1
                     Paragraph 75 lmisnumbered as 701 and, therefore, denies the same.

               76 Imisnumbered 711.                  Upon       infomiation and belief, at   all   times relevant

    hereto, Defendant,      Coal Field Transports,               lnc.,   owned   the roof bolter which caused

    Plaintiffs injuries.

    ANSWERz          The  allegations in this paragraph are expressly directed to a party
                     other than this defendant and as such, no response is required by the
                     Rules of Civil Procedure. To the extent that a response is deemed
                     necessary, Defendant is without sufficient information to either admit



    15-L-8                                                                                            Page 22 of 35
Case 20-41308      Doc 338        Filed 04/17/20 Entered 04/17/20 13:14:33                  Main Document
                                            Pg 89 of 101


                    or deny the allegations contained in Count VI lmislabeled as V1
                    Paragraph 76 lmisnnmbered as 711 and, therefore, denies the same.

             77 lmisnumbered      721.         At   all   times relevant hereto, Defendant, Coal Field

     Transports, Inc.,   had the duty of providing the Plaintiff a reasonably safe place to work.

     ANSWERz        The  allegations in this paragraph are expressly directed to a party
                    other than this defendant and as such, no response is required by the
                    Rules of Civil Procedure. To the extent that a response is deemed
                    necessary, Defendant is without sufficient information to either admit
                    or deny the allegations contained in Count VI fmislabeled as V1
                    Paragraph 77 lmisnumbered as 721 and, therefore, denies the same.

             78 frnisnumbered 731.             At   all   times relevant hereto, Defendant, Coal Field

    Transports, h1c.,    had the duty    to maintain      machinery and equipment in a safe operating

    condition.

    ANSWERz         The  allegations in this paragraph are expressly directed to a party
                    other than this defendant and as such, no response is required by the
                    Rules of Civil Procedure. To the extent that a response is deemed
                    necessary, Defendant is without sufficient information to either admit
                    or deny the allegations contained in Count VI lmislabeled as V1
                    Paragraph 78 lmisnumbered as 731 and, therefore, denies the same.

             79 lmisnumbered 741.             At    all   times relevant hereto, Defendant, Coal Field

    Transports, Inc.,    had the duty to remove unsafe machinery and equipment from service.

    ANSWERz         The allegations in this paragraph are expressly directed to a party
                   other than this defendant and as such, no response is required by the
                   Rules of Civil Procedure. To the extent that a response is deemed
                   necessary, Defendant is without sufficient information to either admit
                   or deny the allegations contained in Count VI Imislabeled as V1
                   Paragraph 79 lmisnumbered as 741 and, therefore, denies the same.

             80 (misnumbered     751.         At    all   times relevant hereto, Defendant, Coal Field

    Transports, Inc.,   had a duty to exercise ordinary care for Plaintiffs safety.

    ANSWERz         The allegations in this paragraph are expressly directed to a party
                   other than this defendant and as such, no response is required by the
                   Rules of Civil Procedure. To the extent that a response is deemed
                   necessary, Defendant is without sufficient information to either admit



    15-L-8                                                                                 Page 23 of35
Case 20-41308        Doc 338         Filed 04/17/20 Entered 04/17/20 13:14:33                     Main Document
                                               Pg 90 of 101


                      or deny the allegations contained in Count VI lmislabeled as V1
                      Paragraph 80 lmisnumbered as 751 and, therefore, denies the same.

             81 (misnumbered 761.            Defendant, Coal Field Transports,          Inc.,   breached the

     aforementioned duties in that itz

             a.       Failed to provide Plaintiff with a reasonably safe place to workg

             b.       Failed to maintain the roof bolter that injured Plaintiff in a safe operating

                      conditiong

             c.       Failed to remove the unsafe roof bolter that injured Plaintiff from serviceg

                      and

             d.       Failed to exercise ordinary care for Plaintiffs safety.

    ANSWERz           The  allegations in this paragraph are expressly directed to a party
                      other than this defendant and as such, no response is required by the
                      Rules of Civil Procedure. To the extent that a response is deemed
                      necessary, Defendant is without sufficient information to either admit
                      or deny the allegations contained in Count VI lmislabeled as V1
                      Paragraph 81 lmisnumbered as 761 and all subparts thereto, and,
                      therefore, denies the same.

             82 fmisnumbered 771.       .
                                             As a direct and proximate        result   of Defendant, Coal

    Field Transports, Incls, negligence, Plaintiff sustained and suffered serious, permanent

    and progressive     injuries to his body, physical pain        and   suffering, mental anguish       and

    suffering,    permanent physical impairment,    loss   of wages and      benefits, loss     of earnings

    capacity and benefits, loss of capacity to enjoy       life   and has become responsible for past

    and future medical      bills.


    ANSVVERz          The  allegations in this paragraph are expressly directed to a party
                      other than this defendant and as such, no response is required by the
                      Rules of Civil Procedure. To the extent that a response is deemed
                      necessary, Defendant is without sufficient information to either admit
                      or deny the allegations contained in Count VI lmislabeled as V1
                      Paragraph 82 lmisnumbered as 771 and, therefore, denies the same.



    15-L-8                                                                                       Page 24 of 35
Case 20-41308        Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33                       Main Document
                                            Pg 91 of 101


             COUNT VII IMislabeled VII_(J. H. FLETCHER 8r CO.-NEGLIGENCE)
              1   misnumbered   83,   misnumbered as   1-76.        Plaintiff realleges   and incorporates

     herein   by reference   the allegations contained in paragraphs 1-76 of his Complaint as

     though fully set forth herein.

     AN SWERz         Defendant incorporates its answers to Paragraphs 1   through       82
                      lmisnumbered as 771 of Plaintiffs Complaint as though fully set forth
                      herein.

              84 (misnumbered 781.            Defendant,       J.    H. Fletcher 8c Co., fabricated,

    designed, packaged, shipped, sold, serviced and/or distributed the roof bolter that caused

    Plaintiffs injuries.

    AN SWERz         Defendantls investigation into this allegation is ongoing. At this time,
                     Defendant has not been able to confirm that the roof bolter at issue
                     was fabricated, designed, packaged, shipped, sold, serviced andlor
                     distributed by Defendant. Defendant is of information and belief,
                     based upon information from the United States Department of Labor,
                     Mine Safety 81 Health Administration that a roof bolting machine
                     with a serial number 2010035 was reported to have been in operation
                     at the time of plaintiffs accident. Any and all allegations that a roof
                     bolting machine, as originally designed by this Defendant ttcaused
                     Plaintiffs injuries, is denied. Otherwise at this time, Defendant is
                     without sufficient information to either admit or deny the allegations
                     contained in Count VII, Paragraph 84 lmisnumbered 781 and,
                     therefore, denies the same.
              85 (misnumbered 791.         Defendant, J. H. Fletcher 8c Co., owed to Plaintiff a

    duty to use reasonable care in the manufacturing, fabricating, designing, packaging,

    shipping, selling, servicing and/or distributing the roof bolter that injured Plaintiff.

    ANSWERz          Defendantis investigation into this allegation is ongoing. At this time,
                     Defendant has not been able to confirm that the roof bolter at issue
                     was fabricated, designed, packaged, shipped, sold, serviced and/or
                     distributed by Defendant. Defendant is of information and belief,
                     based upon information from the United States Department of Labor,
                     Mine Safety 8z Health Administration that a roof bolting machine
                     with a serial number 2010035 was reported to have been in operation
                     at the time of plaintiffs accident. Any and all allegations that a roof
                     bolting machine, as originally designed by this Defendant itcaused



    15-L-8                                                                                     Page 25 of 35
Case 20-41308     Doc 338        Filed 04/17/20 Entered 04/17/20 13:14:33                                Main Document
                                           Pg 92 of 101



                    Plaintiffis injuriesn is denied. Otherwise at this time, Defendant is
                    without suflicient information to either admit or deny the allegations
                    contained in Count VII, Paragraph 85 lmisnumbered 791 and,
                    therefore, denies the same.

             86 fmisnurnbered    801.       _
                                                      Defendant,        J.   H. Fletcher   8c Co.,   breached the

     aforementioned duty in thatz

                   The roof bolter was designed and manufactured in a manner                          that allowed

                   the drill steel to rotate at an excessive specdg

                   The roof bolter was serviced                 in a    manner    that allowed the drill steel to

                   rotate at   an excessive speedg

                   The roof bolter was designed and manufactured                       in a   way   that positioned

                   the operator   where he could be struck with a drill steelg

                   The roof bolter was designed and manufactured without a guard or                              other

                   device to prevent the operator from being struck by a drill steel.

                   The roof bolter was designed and manufactured                       in a   marmer   that   would

                   allow excessive          drill   feed pressuresg

                   The roof bolter was served              in   a manner that allowed excessive          drill   feed

                   pressuresg

                   The roof bolter was designed and manufactured                       in a   manner   that   would

                   allow the joystick control to           stickg


                   The roof bolter was serviced in a manner that allowed the joystick control

                  to stickg                                         .

                                        _




                  There were no adequate warnings affixed to the machine or provided to

                  the operator    which would warn of excessive drill speedg

                  There were no adequate warnings affixed to the machine or provided to



    15-L-8                                                                                             Page 26 of 35
Case 20-41308             Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33                                 Main Document
                                                 Pg 93 of 101


                           the operator which         would warn of excessive drill feed pressuresg and

               k.          There were no adequate warnings affixed to the machine or provided to

                           the operator which         would warn of the joystick control sticking.

     ANSWERz               Defendant denies all allegations contained in Count VII, paragraph 86
                           (misnumbered-801, including all subparts thereto.

               87 (misnumbered         811.              That as a direct and proximate result of Defendant,

     J.   H. Fletcher 8z Cofs, negligence, Plaintiff sustained and suffered serious, permanent and

     progressive injuries to his body, physical pain and suffering, mental anguish and

     suffering,     permanent physical impairment,                loss    of wages and benefits, loss of earning

    capacity and benefits, loss of capacity to enjoy                     life   and has become responsible         for past

    and future medical bills.

    ANSWERz               Defendant denies the allegations contained in Count VII, paragraph
                          87 lmisnumbered 811.

          COUNT VIII IMislabeled VIIl_(J. H. FLETCHER 8r CO.-STRICT PRODUCT
                                                         LIABILI1 X         I




               1   misnumbered 88, misnumbered as                 1-81.         Plaintiff realleges   and incorporates

    herein by reference the allegations contained in paragraphs 1-87 of his Complaint as

    though fully set forth herein.            -




    ANSWERz               Defendant incorporates its answers to Paragraphs 1   through       87
                          (misnumbered as 811 of PlaintifPs Complaint as though fully set forth
                          herein.

              89 (misnumbered 821.                      At    the        time       the   product       was     designed,

    manufactured, distributed, supplied and/or put into the stream of commerce by

    Defendant,       J.   H. Fletcher   8z Co.,        it   was   in a defective condition            and unreasonably

    dangerous         when       put     to       a                   reasonably          anticipated    use      in    the




    15-L-8                                                                                                     Page 27 of 35
Case 20-41308        Doc 338        Filed 04/17/20 Entered 04/17/20 13:14:33                            Main Document
                                              Pg 94 of 101



     following respectsz

               a      The roof bolter was designed and manufactured                 in a   manner that allowed

                      the drill steel to rotate at an excessive speedg

               b.     The roof bolter was designed and manufactured                 in a    way that positioned
                      the operator where he could be struck with the drill steel,

              c.      The roof bolter was designed and manufactured without a guard or other

                      device to prevent the operator from being struck by a drill steelg

              d.      The roof bolter was designed and manufactured                  in a   manner     that   would

                      allow excessive       drill   feed pressuresg

              e.      The roof bolter was designed and manufactured                  in a   manner     that   would

                      allow the joystick control to        stickg


              f.      There were no adequate warnings affixed to the machine or provided to

                      the operator which       would warn of excessive drill speed,

              g.      There were no adequate warnings affixed to the machine or provided to

                     the operator    which would warn of excessive          drill   feed pressuresg and

              h.     There were no adequate warnings affixed to the machine or provided to

                     the operator    which would warn of the joystick control              sticking.

    ANSVVERz         Defendant denies the allegations contained               in    Count VIII, paragraph
                     89 lmisnumbered 821.

              90 fmisnumbered      831.             As a   direct   and proximate    result    of the aforesaid

    defective roof bolter, Plaintiff sustained and suffered serious, permanent and progressive

    injury to his body, physical pain and suffering, mental anguish and suffering, permanent

    physical impairment, loss of wages and benefits, loss of eaming capacity and benefits,

    loss   of capacity to enjoy   life   and has become responsible for past and future medical bills.


    15-L-8                                                                                             Page 28 of 35
Case 20-41308          Doc 338         Filed 04/17/20 Entered 04/17/20 13:14:33                       Main Document
                                                 Pg 95 of 101



     ANSWERz                Defendant denies the allegations contained in Count VIII, paragraph
                            90 lmisnumbered 831.

               91.          Each   allegation   and averment in the ad damnum clause as                  to this

     Defendant is denied.

              92.       Each and every          allegation in the Complaint not expressly admitted to

     herein   is   denied.

                                              AFFIRMATIVE DEFENSES

              l.        Plaintiffs claims are barred, in         whole or in part, by the applicable    statutes

     of limitations and/or         statutes   of repose. See 735 ILCS 5/ 13-202, 205, 213g and/or 810

     ILCS    5/2-725, and the statutes of limitation and/or repose of any other statels laws held

     applicable to Plaintiffs claims.

              2.        Plaintiffs alleged loss, damage, injury, harm, expense, diminution, or

    deprivation alleged, if any,              was caused    in   whole or in part by Plaintiff s      failure to

    exercise reasonable care and diligence to mitigate Plaintiffs alleged damages.

              3.        To the extent supported by the facts of the case,          the affirmative defense of

    failure to join    an indispensable party       is   preserved.

              4.        Any and all damages         alleged in the Complaint       may have been caused by
    misuse of the product,         failure to use the product properly, or negligent use         of the product,

    and therefore the          risk   was assumed.        The amrmative defenses of misuse, knowing

    encounter of / with an open and obvious hazard and/or situation, negligent use, negligent

    assumption of the risk and assumption of the risk are noted and preserved.

              5.        Plaintiffs product liability causes of action are barred because, at the time

    the product      left   the control of Defendant, there        was no   practical   and technically feasible

    alternative design or formulation available that               would have prevented      Plaintiffs alleged



    l5-L-8                                                                                           Page 29 of 35
Case 20-41308        Doc 338        Filed 04/17/20 Entered 04/17/20 13:14:33                       Main Document
                                              Pg 96 of 101



      injuries and/or     damages without       substantially impairing the usefulness or intended

     purpose of the product.

             6.       Some    or   all   of Plaintiffs claims are barred by the doctrines concerning

     unavoidably unsafe products, including but not limited                to, the   operation of cormnents j

     and k   to Section     402A of       the Restatement (Second)         of Torts and/or barred by the

     Restatement (Third) of Torts.

             7.       Defendantis product,       if any,    was not    defective in design or warning as of

     the date that   it   was placed     into the stream      of commerce and as such, the Complaint

     should be dismissed. Therefore plaintiffs claims are barred as to this defendant.

             8.      Defendant      at all times discharged       any duty    to   warn through appropriate

     and adequate warnings and use instructions.

             9.      The    affirmative defense of lack of product identification is noted and

     preserved, to the extent supported       by the facts of this case.

             10.     There was no breach of any duty and as such, the Complaint should be

     dismissed as to this defendant.        Any duty with respect to an original manufacturer and/or
     designer of equipment was discharged appropriately and within applicable standards and

    as such, plaintiffs claims are barred as to       it.



             11.     Defendantis conduct did not cause, proximately cause, solely cause, or

    solely proximately cause the injuries and/or            damages alleged by Plaintiff.

             12.     The damages         allegedly sustained      by   Plaintiff, if any,   were not   legally

    caused by Defendant, but instead were legally caused by unforeseeable intervening and

    supcrseding causes or circumstances.




    15-L-8                                                                                        Page 30 of35
Case 20-41308               Doc 338      Filed 04/17/20 Entered 04/17/20 13:14:33                        Main Document
                                                   Pg 97 of 101


                l3.          Plaintiff s injuries, to the extent legally recognized injuries exist,       were due

     to the conduct          of third parties outside of the control of this defendant and,          therefore, this

     defendant should be dismissed from this action as a matter of law.

                14.          Defendantis acts were      at all   times done in good faith and without malice,

     with respect to each and every purported cause of action in the Complaint.

                15.          The   injuries or   damages allegedly sustained by Plaintii can be           attributed

     to several causes, and accordingly should be apportioned                          among   the various causes

     according to the respective contribution of each such cause to the harm sustained, if any.

     If any liability is       found against Defendant, any such          liability   being expressly denied, then

     said liability will constitute less than 25M) of the total liability assigned to                   all   persons

     liable,   and as such, the        liability   of Defendant to Plaintiff for non-economic loss shall be

     limited,   and shall not exceed Defendantis equitable share.

                16.         Any verdict or judgment rendered against Defendant must be reduced by
     those amounts that have been paid                  to,   or will, with reasonable certainty, replace or

     indemnify        Plaintiff, in   whole or      in part, for   any past or future claimed economic          loss,

    from any      collateral som-ce, such as insurance, social security, workers,                compensation or

    employee benefit programs.

               17.          Defendant    is entitled to       the benefit of all defenses and presumptions

    contained         in,   or arising from, any rule of law or statute of any other state whose

    substantive       law might control the action.
                                                                      l




               18.          Defendant further pleads that to the extent any award of prejudgment

    interest is   sought on future damages, such an award violates the due process clause of the

    United States Constitution, the corresponding portion of the                      Illinois Constitution, and/or




    15-L-8                                                                                              Page 31 of 35
Case 20-41308           Doc 338            Filed 04/17/20 Entered 04/17/20 13:14:33                           Main Document
                                                     Pg 98 of 101



     the applicable provisions of the Constitution of any other State or                    Commonwealth of the
     United States whose laws might be deemed controlling in this action.

                19.          The   injuries,   damages and losses alleged in the Complaint, none being

     admitted, were caused in whole or in part                by the negligence of the Plaintiff and/or others,
     over    whom      Defendant exercised no control, had no opportunity to anticipate or right to

     control,   and with        whom      Defendant had no legal relationship by which           liability      could be

     attributed to      it   because of the actions of the Plaintiff and/or others.

               20.           Any injuries or damage allegedly sustained by Plaintilf were the direct and
     proximate result of Plaintiffs                 own      contributory fault and/or negligence wherein

     Plaintiff s fault and/or negligence is           more than SOM. As a result, Defendant             is entitled to


     be dismissed with           its   costs pursuant to    735 ILCS 5/2-1116. Alternatively,          if the trier      of

     fact    Ends    that the contributory fault       on the   part   of Plaintiif is not more than         500A)   of the

     proximate cause of his alleged             injuries,   any damages allowed should be diminished in the

    proportion to the amount of fault attributable to Plaintiff pursuant to Section 2-1116.

               21.           In the unlikely event that Defendant            is   found   liable to the Plaintiff,

    Defendant         is entitled      to a credit or offset for any and all       sums    that the Plaintiff         have

    received or        may      hereafter receive      by way of any and          all   settlements arising from

    Plaintilfs claims           and causes of      action.    Defendant alternatively asserts          its    right to a

    proportionate reduction of any damages based                   on comparative       fault or the   percentage of

    negligence attributable to Plaintiif or to any settling tortfeasor under Illinois law and/or

    the laws    of any other State or Commonwealth of the United States whose laws may be

    deemed     controlling in this case.




    15-L-8                                                                                                   Page 32 of35
Case 20-41308          Doc 338          Filed 04/17/20 Entered 04/17/20 13:14:33                             Main Document
                                                  Pg 99 of 101



                22.      Plaintiffs claims for     damages against Defendant                are speculative, remote,

     conjecttnal      and without basis in law or fact.

                23.      Plaintiffs claims are barred because the product                    may have been        and/or

     was     substantially    modiied and/or altered     alter   it   leit   Defendantis possession and control

     and, therefore the Complaint should be dismissed as to                    it.



               24.       To   the extent supported      by the        facts,    Defendant asserts the        failure   of

     plaintiff or third parties to observe routine care                 and maintenance of the subject roof

     bolter,   and so Defendant cannot be held liable and must be dismissed as a matter of law.

               25.      To    the extent supported    by the   facts,    Defendant assert that plaintiff and/or

     a third party performed unauthorized alteration(s) and/or unauthorized moditication(s) to

     the subject roof bolter and that such alter-ation(s) or modificati0n(s)                        was a   substantial

     cause of the occurrence that caused plaintiff s injury, and so Defendant cannot be held

     liable   and must be dismissed as a matter of law.

               26.      Defendant       asserts that the subject      roof bolter was reasonably safe for              its


    intended use.

               27.      The design and manufacture of the                    subject roof bolter complied with

    applicable federal and state statutes and regulations as of the date                      it   was placed   into the

    stream of commerce by this Defendant, if at all.

               28.      Plaintiffs claims are barred, in       whole or          in part,   by Section 402A of the
    Restatement (Second) of Torts because the subject roof bolter was not unreasonably

    dangerous and        at the     time of plaintiffs accident was substantially changed                    hem     the

    condition in which        it   was placed into the stream of commerce.




    15-L-8                                                                                                  Page 33 of 35
Case 20-41308            Doc 338           Filed 04/17/20 Entered 04/17/20 13:14:33                             Main Document
                                                     Pg 100 of 101



                  29.       The       affirmative defenses          of absence of reasonably available altemative

     design, feasibility, and/or lack of feasibility at the time the machine entered the stream of

     commerce           are asserted.
                                               _




                  30.       At   all   relevant times, Fletcher         met   the standards of a reasonably prudent

     designer, manufacturer and distributor of its product.

                  31.       To   the extent supported             by the   facts    of this case, Defendant assert     that

     plaintiif s injuries, if any,          were the       result   of pre-existing medical         condition(s), anatomic

     anomaly(ies), or underlying medical conditi0n(s).

                  32.      Defendant       asserts that      it   did not borrow the services of any non-Fletcher

     employee and so             is    not liable for the unauthorized acts or omissions of any unrelated

     third party.


                33.        Each and every           affirmative defense envisioned               by Rules 8 and 12 of the

     Illinois     Rules of Civil Procedure           is   noted and preserved.

                34.        Each and every           affirmative defense recognized in                common law and by
     statute or constitution is noted              and preserved.

                35.        Defendant hereby gives notice that                      it   intends to rely   upon such other

     defenses as        may become         available or apparent during the course                  of discovery and thus

     reserves the right to        amend this list to assert such defenses.

                WHEREFORE,                 Defendant,        J.    H. Fletcher 8c Co., having fully answered

     Plaintiff s      Complaint prays for Plaintiffs Complaint to be dismissed with prejudice, costs

     of   suit,    and any        further relief this Court                deems        just   and appropriate under the

     circumstances.

     DEFENDANT DEMANDS TRIAL BY JURY


     15-L-8                                                                                                    Page 34 of 35
Case 20-41308       Doc 338     Filed 04/17/20 Entered 04/17/20 13:14:33                    Main Document
                                          Pg 101 of 101



                                                   HEPLERBR
                                                   Byr
                                                                          we
                                                                      2
                                                                              ,


                                                         Th
                                                           L




                                                                  ore J. MacDonald, Jr.  0         25246
                                                               e-mails tjmQa)heplerbr m.       m
                                                         David J. Deterding          06296219
                                                             e-mailz dd3Qhep1er room.com
                                                         One Metropolitan Square
                                                         211 North Broadway, Suite 2700
                                                         St. Louis, Missouri 63102
                                                         3 14-241-6160 telephone
                                                         618-656-0184 telephone
                                                         314-241-61 16 facsimile
                                                   ATTORNEYS FOR DEFENDANT
                                                   J.H. FLETCHER 8z C0.

                                       PROOF OF SERVICE
              The undersigned certifies that a complete copy of this instrument was served
     uponz

              0   Thomas J. Lech, Esq. Goldenberg Heller Antognoli 8c Rowland, P.C., 2227
                  South State Route 157, P.O. Box 959, Edwardsville, IL 62025g ATTORNEYS
                  FOR PLAINTIFF

     by first class mail, postage prepaid, and by depositing        a U.S. Post O
                                                                i                       I

                                                                                    c               this
     15th day ofJune, 2015.




     15-L-8                                                                                 Page 35 of 35
